                                                                     THIS ORDER IS APPROVED.


                                                                     Dated: June 10, 2020



 1
 2
                                                                     Brenda Moody Whinery, Chief Bankruptcy Judge
 3                                                                   _________________________________

 4
 5
 6
 7                               UNITED STATES BANKRUPTCY COURT

 8                                        DISTRICT OF ARIZONA

 9       In re:                                            Chapter 11
10       SKYLINE RIDGE, LLC,                               Case No. 4:18-bk-01908-BMW
11                                   Debtor(s).            RULING AND ORDER REGARDING
                                                           PLAN CONFIRMATION
12
13
14                This matter came before the Court pursuant to the Debtor’s 2nd Amended Plan of
15   Reorganization Dated September 27, 2018 (DE 166)1 filed by Skyline Ridge, LLC (“Skyline”
16   or the “Debtor”) on September 27, 2018, as amended, modified, and restated by the Debtor’s
17   Second Amended, Modified, and Restated Plan of Reorganization (TE 21),2 the Non-Adverse
18   Modification re: Class 13, Class 14 & All Disputed Claims (DE 312), the Notice of Non-Adverse
19   Modification of Plan Regarding Interest Accrual Date on Unsecured Claims (DE 582), and
20   various stipulations3 (collectively, the “Debtor’s Plan”); the competing Cinco Plan of
21   Reorganization Dated September 18, 2018 (TE 23) filed by Cinco Soldados, LLC (“Cinco”) on
22   September 25, 2018, as amended and modified by the First Modified Cinco Plan of
23
     1
       References to entries on the administrative docket in this case, of which the Court will take judicial
24   notice, are indicated by “DE __.”
     2
       References to exhibits introduced into evidence are indicated by “TE __.” The Court will refer to
25
     documents that are both trial exhibits and docket entries using their trial exhibit numbers.
     3
26     Namely, the Stipulation Between the Debtor and Fotinos Properties, LLC Regarding Treatment of
     Fotinos’ Secured Claim Against the Debtor, and Acceptance of Debtor’s Plan of Reorganization (DE
27   267); the Stipulation Between the Debtor and Rallis Creditors Allowing Claim and Modifying Plan
     Treatment of Class 7 Claim (TE 31); and the Stipulation and Plan Modification Concerning Homeowners
28   Association Claims (DE 294).

 Case 4:18-bk-01908-BMW            Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc
                                   Main Document    Page 1 of 70
 1   Reorganization Dated September 18, 2018 (DE 588) and various stipulations4 (collectively,
 2   “Cinco’s Plan”); Creditor David Parri’s Objection to Confirmation of Debtor’s Second
 3   Amended Plan of Reorganization (DE 281; see also DE 402); Creditors Earth’s Healing, Inc.,
 4   Vicky Puchi-Saavedra and Eduardo Saavedra’s Objection to Confirmation of Debtor’s Second
 5   Amended Plan of Reorganization (DE 288; see also DE 403); Trudy A. Nowak’s Objection to
 6   Debtor’s 2nd Amended Plan of Reorganization Dated September 27, 2018 (DE 292); Cinco’s
 7   Objection to Confirmation of Debtor’s Plan (DE 298); Sami Zarifi 14, LLC’s Objection to Cinco
 8   Soldados, LLC’s Plan and Support of Skyline Ridge, LLC’s Plan (DE 290), Elevens [LLC’s]
 9   Objection to the Cinco Soldados Plan of Reorganization (DE 296); the Rallis Creditor Group’s5
10   Objection to the Cinco Soldado’s Plan of Reorganization (DE 299); [The Debtor’s] Objection
11   to the Competing Plan of Reorganization Proposed by Cinco Soldados, LLC (DE 300); and all
12   filings related thereto.
13          A contested confirmation hearing was conducted on December 17 and 18, 2019, January
14   16 and 23, 2020, and February 6, 2020, at which time the parties presented evidence. Testimony
15   was provided by Ahmad Zarifi (“Mr. Zarifi”), the sole member and manager of the Debtor;
16   James S. Bradley (“Mr. Bradley”), an expert witness in the area of real estate valuation;
17   Christopher G. Linscott (“Mr. Linscott”), the accountant for the Debtor, an expert witness in the
18   field of accounting and as to feasibility of the Debtor’s Plan, and the proposed disbursing agent
19   under both plans; Benjamin A. Alev (“Mr. Alev”), the managing member of creditor Elevens,
20
     4
       Namely, the Settlement Stipulation and Plan Modification Concerning Homeowners Association
21
     Claims (DE 266); the Settlement Stipulation and Plan Modification Concerning Pima County Claims
22   (DE 273); the Settlement Stipulation and Plan Modification Concerning Trustee of RL Ventures, LLC
     (DE 285); the Settlement Stipulation and Plan Modification Concerning David Parri Claim (DE 289);
23   the Settlement Stipulation and Plan Modification Concerning Claims of Earth’s Healing, Inc. and Vicky
     Puchi-Saavedra Eduardo Saavedra (DE 293); and the Settlement Stipulation and Plan Modification
24   Concerning Paula Stachowski and Daniel Stromberg Claims (DE 531).
     5
       Thomas J. Rallis and Mary P. Rallis, Trustees of the Thomas Rallis and Mary Rallis Trust dated
25
     December 19, 2002; Mark A. Clark and Susan B. Clark, Co-Trustees of the Mark and Susan Clark Family
26   Trust UA September 13, 2002; John W. McDonald and Connie McDonald; Hit Tank LLC; Harriet
     Coulter; Karena Coulter; John W. McDonald, Trustee of the John W. McDonald Profit Sharing Plan;
27   Samuel D. Alfred and Magan G. Alfred, Trustees of the Samuel D. Alfred and Magan G. Alfred
     Revocable Living Trust dated November 17, 2006; and Ronald D. Mercaldo and Dawn C. Mercaldo,
28   Trustees under the Ronald D. Mercaldo and Dawn C. Mercaldo Revocable Living Trust dated May 21,
     2008 will be collectively referred to as the “Rallis Creditor Group.”

 Case 4:18-bk-01908-BMW         Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49              Desc      2
                                Main Document    Page 2 of 70
 1   LLC (“Elevens”); Ted M. Fotinos (“Mr. Fotinos”), the designated decision-maker for creditor
 2   Fotinos Properties, L.L.C. (“Fotinos”); John Rallis (“Mr. Rallis”), the agent of the Rallis
 3   Creditor Group; Trudy A. Nowak (“Ms. Nowak”), the chapter 7 trustee for the estate of creditor
 4   RL Ventures, LLC (“RL Ventures”);6 Vicky Puchi-Saavedra (“Ms. Puchi-Saavedra”), a creditor
 5   and the president of creditor Earth’s Healing, Inc. (“Earth’s Healing”); David Parri (“Mr. Parri”),
 6   a creditor; Paula Stachowski (“Ms. Stachowski”), a creditor;7 Samuel Zarifi (“Mr. S. Zarifi”), a
 7   son of Mr. Zarifi, the owner of the Debtor’s proposed post-confirmation financier Will Power
 8   Properties, LLC (“Will Power”), and the owner of insider creditor Sami Zarifi 14, LLC (“Sami
 9   Zarifi 14”); Christopher H. Sheafe (“Mr. Sheafe”), the manager and majority member of Cinco;
10   E. Michael Carlier (“Mr. Carlier”), an original member of Cinco; David A. McEvoy (“Mr.
11   McEvoy”), a former attorney for Cinco; Nicole T. Harrigan (“Ms. Harrigan”), an accountant for
12   Cinco; and Terri Kresha, a resident of Cinco’s subdivision.
13          The Debtor, Cinco, Fotinos, and certain general unsecured creditors8 submitted post-trial
14   briefs on March 2, 2020. (DE 583; DE 584; DE 589). Closing arguments were presented on
15   April 9, 2020, at the conclusion of which the Court took this matter under advisement.
16          Based on the pleadings, arguments of counsel, testimony offered, exhibits entered into
17   evidence,9 and the entire record before the Court, the Court now issues its ruling.
18   I.     Jurisdiction
19          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(b) and
20   157(b)(2)(L). This is a contested matter governed by Federal Rule of Bankruptcy Procedure
21   9014. The following constitute the Court’s findings of fact and conclusions of law pursuant to
22   Federal Rule of Civil Procedure 52, made applicable to contested matters by Federal Rules of
23
     6
       See bankruptcy case 4:14-bk-16095-SHG.
24   7
       Although Ms. Stachowski, along with Daniel Stromberg (collectively, “Stachowski/Stromberg”), filed
     an untimely proof of claim, the Court granted Stachowski/Stromberg’s Motion for Leave to File Late
25
     Proof of Claim (DE 463) prior to the start of the evidentiary hearing, whereby allowing the filing of the
26   proof of claim. (DE 512).
     8
       Specifically, Mr. Parri, Earth’s Healing, Ms. Puchi-Saavedra and Eduardo Saavedra (collectively with
27   Ms. Puchi-Saavedra, the “Saavedras”), and Stachowski/Stromberg.
     9
       The Court conditionally admitted certain exhibits during the course of the evidentiary hearing. The
28   Court will address relevant outstanding evidentiary objections in the body of this decision to the extent
     necessary.

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                Desc       3
                                 Main Document    Page 3 of 70
 1   Bankruptcy Procedure 9014(c) and 7052.
 2   II.    Background
 3          The Debtor is an Arizona limited liability company that was formed by Mr. Zarifi in
 4   1994. (DE 420 at ¶ 16). Mr. Zarifi has been the sole member and manager of the Debtor since
 5   approximately 2013. (DE 420 at ¶ 2; 12/18/2019 Trial Tr. 80:17-23). During the pendency of
 6   this case, the Debtor has been in the business of holding and selling real estate in Tucson,
 7   Arizona.
 8          Cinco is an Arizona limited liability company that was formed by Mr. Sheafe and his
 9   former wife, as co-trustees of the Sheafe Living Trust UA Dated February 29, 1984 (the “Sheafe
10   Trust”), Mr. Zarifi, Mr. Carlier, Raul Pina (“Mr. Pina”), and Wajdi El-Ghotme (“Mr. El-
11   Ghotme”) in July 2006 for investment purposes, specifically to acquire and develop
12   approximately 158 acres of land on the east side of Tucson (the “Rancho Soldados Property”)
13   for a purchase price of approximately $11 million. (TE 87 at §§ 1.5, 2.18, 3.1.1; DE 420 at ¶ 26;
14   see also DE 563 at ¶¶ 10, 13).
15          Prior to the formation of Cinco, Mr. Sheafe, Mr. Carlier, and Mr. Pina had engaged in
16   business dealings with one another. (12/18/2019 Trial Tr. 17:17-18:14, 18:21-23). Mr. Carlier,
17   who brought together the original members of Cinco, brought Mr. Zarifi and Mr. El-Ghotme in
18   as financial investors. (DE 452 at ¶ 10; DE 563 at ¶ 10; 12/17/2019 Trial Tr. 209:12-17). Neither
19   Mr. Zarifi nor Mr. El-Ghotme, who are related, had any prior business dealings with Mr. Sheafe
20   or Mr. Pina prior to the formation of Cinco. (1/16/2020 Trial Tr. 86:2-4; 2/6/2020 Trial Tr.
21   126:21-127:8). Mr. Sheafe and Mr. Zarifi are sophisticated businessmen, and Mr. Zarifi was
22   individually represented by counsel at the time of Cinco’s formation. (See 12/17/2019 Trial Tr.
23   214:2-21; 1/16/2020 Trial Tr. 148:9-10; DE 420; DE 563).
24          Cinco purchased the Rancho Soldados Property in 2006 at the height of the real estate
25   boom in Tucson. (DE 420 at ¶ 26; DE 563 at ¶ 18). Cinco’s purchase of the Rancho Soldados
26   Property was funded by a $6 million loan from Alliance Bank (the “Bank Loan” and the “Bank,”
27   respectively) secured by a first-position deed of trust on the Rancho Soldados Property, a
28   $4 million loan from the Debtor (the “Skyline Loan”) secured by a second-position deed of trust


 Case 4:18-bk-01908-BMW        Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49            Desc      4
                               Main Document    Page 4 of 70
 1   on the Rancho Soldados Property, and cash from Cinco’s members. (DE 420 at ¶ 28; 1/16/2020
 2   Trial Tr. 10:18-11:23; TE 87 at §§ 3.2.1-3.2.2).
 3             In order to preserve certain zoning entitlements, Cinco had to record a plat of the Rancho
 4   Soldados Property within one year, which deadline was met. (DE 452 at ¶ 8; DE 563 at ¶ 12;
 5   12/18/2019 Trial Tr. 36:7-19, 37:5-14; 2/6/2020 Trial Tr. 146:12-13). To date, the infrastructure
 6   for the Rancho Soldados Property has been partially, but not fully completed. (See 2/6/2020
 7   Trial Tr. 84:10-22, 86:1-4).
 8             Currently, Mr. Zarifi and Mr. Sheafe are the sole members of Cinco. (1/16/2020 Trial Tr.
 9   40:20-21). Mr. Zarifi holds a 43.53% interest in Cinco, Mr. Sheafe holds a 56.47% interest in
10   Cinco, and Mr. Sheafe is and has always been the manager of Cinco. (DE 563 at ¶ 11; 1/16/2020
11   Trial Tr. 41:11-24; TE 106; see also TE 87 at § 1.7).
12             The Debtor, Cinco, Mr. Zarifi, Mr. Sheafe, and/or their affiliates have been involved in
13   litigation for a number of years. There are unresolved disputes regarding, among other things,
14   how much is owed by Cinco to the Debtor on the Skyline Loan.
15   III.      The Bankruptcy
16             On March 1, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for relief
17   under chapter 11 of the Bankruptcy Code,10 and the Debtor has continued as the debtor-in-
18   possession. (See DE 1). The Debtor filed for bankruptcy in order to prevent its largest secured
19   creditor, The Northern Trust Company (“Northern Trust”), from foreclosing on the majority of
20   the Debtor’s assets. (1/16/2020 Trial Tr. 49:13-19; DE 420 at ¶¶ 22-24).
21             As of the Petition Date, the Debtor’s assets consisted primarily of real property, litigation
22   claims, and notes receivable, with the Debtor valuing its total assets in an amount in excess of
23   $12 million. (DE 72).
24             The Debtor scheduled secured debt in an amount not less than $2.5 million and insider
25   and non-insider unsecured debt in an amount not less than $466,000. (See DE 31; DE 73; DE
26   265). A number of unsecured proofs of claim were also filed, which proofs of claim the Debtor
27
28
     10
          The Bankruptcy Code, title 11 of the United States Code, will hereinafter be referred to as the “Code.”

 Case 4:18-bk-01908-BMW             Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                Desc       5
                                    Main Document    Page 5 of 70
 1   disputes, and which underlying claims are contingent and unliquidated.11
 2           On June 29, 2018, the Debtor filed its first plan of reorganization, and on July 12, 2018,
 3   the Debtor filed its first disclosure statement. (DE 114; DE 118).
 4           On September 20, 2018, the Court terminated the Debtor’s exclusivity period for cause.
 5   (DE 160). Shortly thereafter, Cinco filed Cinco’s Plan and an accompanying disclosure
 6   statement. (TE 24; TE 23).
 7           In December 2018, the Court approved the Debtor’s Disclosure Statement Dated
 8   November 29, 2018 for Debtor’s Plan of Reorganization Dated September 27, 2018 (the
 9   “Debtor’s Disclosure Statement”) (DE 218) and Cinco’s Notice of Submission of Amended
10   Disclosure Statement for Cinco Plan of Reorganization Dated September 18, 2018 (“Cinco’s
11   Disclosure Statement”) (DE 217), and set the competing plans for contested confirmation
12   hearings. (DE 221; DE 223).
13           During the pendency of this case, the Debtor sold several parcels of real property and
14   used a portion of the net sale proceeds to pay certain secured debts, with the remainder being
15   deposited into the Debtor’s debtor-in-possession account. (DE 534 at § II.5; see also TE 20; DE
16   573). Certain other secured debts were paid from the sales of property owned by non-debtor
17   parties. (DE 534 at § II.5). Additionally, several lots within the Rancho Soldados Property were
18   sold, and the net proceeds of these sales were deposited into the Debtor’s debtor-in-possession
19   account to be credited against the Skyline Loan in exchange for partial releases of the Debtor’s
20   deed of trust on the Rancho Soldados Property. (DE 534 at § II.5; see also DE 567; DE 573; DE
21   581).
22           As a result of the foregoing property sales, certain of the Debtor’s pre-petition secured
23   debts have been satisfied in full, including: (a) the secured claims of Northern Trust in the
24   amount of $1,378,625.70; (b) one of the secured claims of Fotinos in the amount of $120,000;
25
     11
26     These disputed proofs of claim are: Proof of Claim 3-5 filed by Mr. Parri in the amount of $238,061.98;
     Proof of Claim 4-1 filed by Ms. Nowak, as trustee on behalf of RL Ventures, in the amount of
27   $168,837.03; Proof of Claim 29-1 filed by Cinco in an unspecified amount; Proof of Claim 32-1 filed by
     Earth’s Healings in an unspecified amount; Proof of Claim 33-2 filed by the Saavedras in an unspecified
28   amount; and Proof of Claim 35-1 filed by Stachowski/Stromberg in an amount of not less than
     $1,000,000.

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                Desc       6
                                 Main Document    Page 6 of 70
 1   (c) the secured claims of homeowners’ associations Cobblestone Homeowners’ Association,
 2   The La Reserve Community Association, and Skyline Country Club Estates Improvement
 3   Association; and (d) all pre- and post-petition real property tax claims secured by the sold
 4   parcels. (DE 534 at § II.6; see also DE 255; DE 264; TE 20; DE 573). In addition, the Debtor
 5   paid all of its other pre- and post-petition real property tax debt owing as of February 28, 2019,
 6   albeit without prior Court approval. (DE 534 at § II.7; DE 278).
 7          The Debtor’s remaining liabilities are: (a) administrative claims; (b) a secured claim held
 8   by Fotinos, which claim was filed in the amount of $553,980.23; (c) the balance owed on the
 9   secured claim held by the Rallis Creditor Group, which balance totaled a minimum of
10   approximately $155,000 as of March 2, 2020;12 (d) the secured claim held by Elevens in the
11   approximate amount of $20,800, which claim was previously held by France Terrace
12   Townhomes, Inc. (“France Terrace”); (e) the non-insider general unsecured claims, which
13   claims, as asserted, total no less than $1.42 million, but most of which claims are disputed,
14   contingent, and unliquidated; and (f) the insider general unsecured claims, which total $230,000.
15          Non-insider general unsecured creditors Mr. Parri, Earth’s Healing, the Saavedras, Ms.
16   Nowak on behalf of the estate of RL Ventures, and Cinco have filed objections to the Debtor’s
17   Plan.13 (DE 281; DE 288; DE 292; DE 298; DE 402; DE 403). The Debtor, secured creditors
18   Elevens and the Rallis Creditor Group, and insider general unsecured creditor Sami Zarifi 14
19   have filed objections to Cinco’s Plan.14 (DE 290; DE 296; DE 299; DE 300). As of the contested
20   confirmation hearing, all filed objections remained outstanding.
21          A.      The Competing Plans
22          Both plans are full payment plans of reorganization, and under either plan Mr. Linscott,
23   or such other person appointed by the Court, would serve as disbursing agent (hereinafter, the
24   “Disbursing Agent”). (See TE 21; DE 588).
25
26
     12
        This amount does not include any attorneys’ fees to which the Rallis Creditor Group may be entitled.
     (See DE 583 at Ex. B).
27   13
         In addition to the parties that filed formal, written objections to the Debtor’s Plan,
     Stachowski/Stromberg have participated in these proceedings in opposition to the Debtor’s Plan.
28   14
        In addition to the parties that filed formal, written objections to Cinco’s Plan, Mr. Zarifi and Fotinos
     have participated in these proceedings in opposition to Cinco’s Plan.

 Case 4:18-bk-01908-BMW           Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                 Desc       7
                                  Main Document    Page 7 of 70
 1          1.      Overview of the Debtor’s Plan
 2          Under the Debtor’s Plan: (1) administrative expense claims would be paid pursuant to
 3   the Code; (2) secured claims would be paid in full or in stipulated amounts within one year of
 4   the Effective Date;15 (3) non-insider general unsecured claims would be paid, to the extent
 5   allowed, in 36 equal monthly installments, with interest at the federal statutory rate, with
 6   payments to commence upon the earlier of payment in full of all claims of higher priority or one
 7   year after the Effective Date; and (4) insider general unsecured claims would be paid in full with
 8   interest at the federal statutory rate upon the earlier of the time all claims of a higher priority had
 9   been paid in full, or five years after the Effective Date. (See TE 21; TE 31; DE 267; DE 312;
10   DE 582).
11          The Debtor proposes to fund its plan using: (1) cash on hand; (2) proceeds from asset
12   sales; (3) exit financing provided by Will Power in an amount up to $400,000; (4) proceeds
13   received on account of the Skyline Loan; (5) net litigation proceeds, if any; and/or (6) other
14   funds the Debtor, in its sole and absolute discretion, decides to contribute. (TE 21 at §§ 4.1-4.2).
15          2.      Overview of Cinco’s Plan
16          Under Cinco’s Plan: (1) administrative claims would be paid in full on the later of the
17   Distribution Date,16 the date any such claims become allowed, or upon such other terms as may
18   15
        Under the Debtor’s Plan, the Effective Date is “the first (1st) Business Day following the date on which
19   the Confirmation Order has become a Final Order.” (TE 21 at § 1.24).
     16
        Under Cinco’s Plan, the Distribution Date is “the first business day after the Effective Date funds are
20   available for distribution.” (DE 588 at § VIII.A.31). Mr. Sheafe testified that funds would be available
     for distribution within 30 days of confirmation. (See 2/6/2020 Trial Tr. 82:25-83:6).
21
         The Effective Date is defined as “the first Business Day (a) that is at least 14 days after the
22   Confirmation Date [defined as ‘the date the Confirmation Order becomes a Final Order’]; (b) on which
     no stay of the Confirmation Order is in effect; (c) no request for revocation of the Confirmation Order
23   under Code § 1144 shall have been made, or, if made, shall remain pending; and (d) on which all of the
     following conditions have been satisfied or waived by Cinco:
24         1. The Bankruptcy Court shall have approved by Final Order a Disclosure Statement with respect
                to this Plan;
25
           2. The Confirmation Order shall be in form and substance acceptable to Cinco;
26         3. Any outstanding fees of the United States Trustee under 28 U.S.C. § 1930 have been paid in
                full;
27         4. Cinco has paid the Settlement Payment [i.e. ‘the unpaid principal balance of the Skyline Note,
                applying all payments to principal’] via cash or wire transfer to the Disbursing Agent;
28         5. All other agreements, writings and undertakings required under the Cinco Plan shall be executed
                and ready for Consummation [i.e. ‘commencement of distributions on the Effective Date’].”

 Case 4:18-bk-01908-BMW           Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                 Desc       8
                                  Main Document    Page 8 of 70
 1   be agreed upon; (2) allowed secured claims would be paid in full on the Distribution Date;
 2   (3) non-insider general unsecured claims would be paid in full on the later of the Distribution
 3   Date, the date the claim becomes allowed, or as otherwise agreed by the parties, with many of
 4   the non-insider general unsecured claims to be paid on the Distribution Date pursuant to the filed
 5   stipulations referenced above; and (4) all insider general unsecured claims would be paid in full
 6   on the later of the Distribution Date, the date the claim becomes allowed, or as otherwise agreed
 7   by the parties, and any lien claims asserted against property of the Debtor would be avoided
 8   unless specifically allowed in Cinco’s Plan. (See DE 588; DE 285; DE 289; DE 295; DE 531).
 9          Cinco proposes to fund its plan using the settlement proceeds it pays to the Debtor
10   pursuant to the compromise of disputes between Cinco and the Debtor set forth in Cinco’s Plan.
11   (See DE 588 at § IV.A; DE 584 at Ex. A).
12          3.      Comparison of Claim Treatment Under the Competing Plans
13          More specifically, the plans, as amended, modified, and restated, propose to classify and
14   treat the remaining claims in this case as follows:
15                  a.     Administrative Expense Claims and U.S. Trustee Fees
16          The administrative expense claims allowed under §§ 503(b) and 507(a)(1), including all
17   actual and necessary expenses to preserve the estate, Court fees, professional fees, and
18   outstanding post-petition real property taxes, are estimated to total between $173,000 and
19   $263,000.17 (DE 583 at Ex. A).
20          Under the Debtor’s Plan, administrative expense claims would be paid in compliance
21   with the provisions of the Code. (TE 21 at §§ 2.1 & 3.1).
22          Under Cinco’s Plan, administrative expense claims would be paid in full in cash on the
23   later of: (1) the Distribution Date; (2) the date the claim becomes an Allowed Claim;18 or (3) the
24
        (DE 588).
25   17
         Cinco has filed an interim application for allowance of a substantial contribution claim in the amount
26   of $89,462.32, which interim application remains pending. (DE 459). Given that the interim application
     has not been ruled upon, the lower estimate does not include any substantial contribution claims that may
27   be allowed in this case. The parties have represented to the Court that there would be sufficient funds to
     pay all administrative claims as allowed.
28   18
        As defined in Cinco’s Plan: “every Claim [as defined in § 101(5)] against Debtor’s Estate as to which:
               a. a proof of such Claim has been filed (or as to which an appropriate application for an

 Case 4:18-bk-01908-BMW           Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                Desc       9
                                  Main Document    Page 9 of 70
 1   date and upon such other terms as may be agreed upon by the holder of the claim and Cinco or
 2   ordered by the Court. (See DE 588 at § II.A.1, VIII.A.3, VIII.A.4).
 3                  b.     Remaining Allowed Secured Claims of Fotinos
 4          Fotinos has an outstanding secured claim in the amount of $553,980.23, plus § 506(b)
 5   fees, costs, and expenses. (See TE 46). Fotinos currently asserts a claim in excess of $600,000.
 6   (See 12/17/2019 Trial Tr. 111:15-16; DE 583 at Ex. B).
 7          The Debtor’s Plan proposes to treat this claim consistent with the Stipulation Between
 8   the Debtor and Fotinos Properties, LLC Regarding Treatment of Fotinos’ Secured Claim
 9   Against the Debtor, and Acceptance of Debtor’s Plan of Reorganization (DE 267), under which
10   Fotinos would receive $575,000 plus allowed attorneys’ fees and costs over a one-year period
11   as follows: (1) $250,000 on the Effective Date; (2) 11 monthly interest-only payments at 6% per
12   annum beginning 30 days after the Effective Date; and (3) the balance of $325,000 plus allowed
13   attorneys’ fees, costs, and unpaid accrued interest, payable one year from the Effective Date.
14          Under Cinco’s Plan, Fotinos would be paid $600,000 on the Distribution Date, less any
15
16
                  Administrative Expense has been filed] on or before the Bar Date, the Administrative
17
                  Expenses Bar Date, or the Rejection Claims Bar Date as applicable, but only to the extent
18                that such Claim is identified in such proof of Claim in a liquidated and noncontingent
                  amount, and
19           b.   as to which no objection to the allowance of such Claim has been filed within any applicable
                  time period fixed by the Cinco Plan or order of the Bankruptcy Court, or
20           c.   as to which the order allowing such Claim has become final and non-appealable without
                  any appeal, review, or other challenge of any kind to that order having been taken or being
21
                  still timely; or
22           d.   the Claim is scheduled in Debtor’s or the Reorganized Debtor’s schedule of Claims in an
                  amount other than zero and not denoted as contingent, unliquidated, or disputed, and as to
23                which no objection to the allowance of such Claim has been filed within the applicable time
                  period fixed by the Cinco Plan or order of the Bankruptcy Court; or
24           e.   the Claim is expressly allowed in a liquidated amount in this Plan, and as to which no
                  objection to the allowance of such Claim has been filed within the applicable time period
25
                  fixed by the Cinco Plan or order of the Bankruptcy Court.
26           f.   Except as provided in the Cinco Plan, if any Claim or the Creditor asserting such Claim is
                  subject to any defense, setoff, counterclaim, recoupment, or other adverse Claim of any kind
27                of Debtor, including, but not limited to, any pending appeal or unexpired right of appeal,
                  that Claim will be deemed a Disputed Claim and it will not become an Allowed Claim
28                unless and until all disputes are resolved or adjudicated fully and finally, and all appellate
                  rights have been exhausted.”

 Case 4:18-bk-01908-BMW           Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                 Desc      10
                                  Main Document    Page 10 of 70
 1   prior payments made.19 (DE 588 at § II.B.5).
 2                  c.     Allowed Secured Claims of the Rallis Creditor Group
 3          The Rallis Creditor Group asserted a secured claim in the amount of $321,965.79 as of
 4   the Petition Date, which claim has been reduced by the post-petition sales of certain real
 5   property. (Proof of Claim 34-1; TE 20; TE 31). (See DE 583 at Ex. B).
 6          The Debtor’s Plan proposes to treat this claim consistent with the Stipulation Between
 7   the Debtor and Rallis Creditors Allowing Claim and Modifying Plan Treatment of Class 7 Claim
 8   (TE 31), under which the parties agree that the remaining claim amount as of October 24, 2018
 9   was $154,513.85.20 The parties further agree to the following treatment of such claim: (1) the
10   Rallis Creditor Group would waive certain late fees; (2) post-petition attorneys’ fees accrued
11   between October 24, 2018 and the Effective Date would be paid on the Effective Date; (3) half
12   of all other outstanding amounts would be paid on the Effective Date; (4) the Debtor would
13   begin making interest-only payments at 12% per annum beginning thirty days from the Effective
14   Date; and (5) the remainder of the claim would be paid in full within six months of the Effective
15   Date. (TE 31).
16          Under Cinco’s Plan, the Rallis Creditor Group’s claim would be paid in full, in cash on
17   the later of (i) the Distribution Date; or (ii) the date such claim becomes an Allowed Claim, or
18   as otherwise agreed to by the parties or ordered by the Court. (DE 588 at § II.B.6; see also
19   4/9/2020 Trial Tr. 71:12-72:3).
20                  d.     Allowed Secured Claims of France Terrace / Elevens
21          France Terrace asserted claims in the aggregate amount of $20,798.91 secured by 140 E
22   Pastime Rd, Tucson, AZ and 144 E Pastime Rd, Tucson, AZ. (Proof of Claim 2-1). These claims
23   were transferred to Elevens post-petition.21 (DE 200).
24          Under the Debtor’s Plan, if a sale of these properties were to close before the Effective
25
26
     19
        During closing arguments, Cinco’s counsel represented that to the extent Fotinos is legally entitled to
     a higher amount, that amount would be paid. (See 4/9/2020 Trial Tr. 71:12-72:7).
27   20
        This amount does not include any attorneys’ fees to which the Rallis Creditor Group may be entitled.
     (See DE 583 at Ex. B).
28   21
        Mr. Alev testified that Elevens purchased France Terrace’s claims so that he could participate in this
     case to assist Mr. Zarifi and his family. (12/17/2019 Trial Tr. 93:24-94:1, 94:10-12, 96:23-97:17).

 Case 4:18-bk-01908-BMW           Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                Desc      11
                                  Main Document    Page 11 of 70
 1   Date, these claims would be paid from the resulting sale proceeds. (See TE 21 at § 3.9).
 2   Alternatively, the Debtor would: (1) pay half of the claim balance on the Effective Date; and (2)
 3   pay the remainder of the claims within six months of the Effective Date, with monthly interest-
 4   only payments at 6% per annum in the interim. (See TE 21 at § 3.9).
 5          Under Cinco’s Plan, these claims would be paid in full on the later of (i) the Distribution
 6   Date; or (ii) the date such claim becomes an Allowed Claim, or as otherwise agreed to by the
 7   parties or ordered by the Court. (DE 588 at § II.B.8).
 8                 e.      Non-Insider General Unsecured Claims
 9          With the exception of the claim of Wissam Kaddoura (“Mr. Kaddoura”), all of the non-
10   insider general unsecured claims in this case are disputed, contingent, and/or unliquidated.
11          The Debtor’s Plan proposes to resolve all disputed non-insider general unsecured claims
12   through litigation. To the extent allowed, non-insider general unsecured claims would be paid
13   in full in no more than 36 monthly installments, with interest at the Plan Rate22 to accrue from
14   the Petition Date, with installment payments to begin upon the earlier of the time all claims of
15   higher priority had been paid in full or one year after the Effective Date (as defined in the
16   Debtor’s Plan, the “Class 14 Commencement Date”). (TE 21 at § 3.14; DE 582). To the extent
17   not allowed, disallowed, or otherwise resolved as of the Class 14 Commencement Date: (a) the
18   Debtor would deposit cash into a disputed claim reserve in an amount determined by the
19   Disbursing Agent to be necessary to enable the Debtor to make required plan payments if, and
20   to the extent, the claim at issue were to be allowed; and (b) the holder of the claim would become
21   entitled to payments under the Debtor’s Plan upon allowance of the claim or any portion thereof.
22   (TE 21 at § 5.2).
23          Cinco’s Plan proposes to pay all non-insider general unsecured claims in full, in cash on
24   the later of the Distribution Date, the date the claim becomes an Allowed Claim, or as otherwise
25   agreed between the parties or ordered by the Court. (DE 587 at § II.B.11). Cinco has settled all
26
     22
        The Plan Rate is defined as “an annual rate of interest equal to the weekly average 1-year constant
27   maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the
     calendar week preceding the Effective Date, or such other rate of interest as the Bankruptcy Court
28   determines to be necessary to satisfy any requirements for confirmation.” (TE 21 at § 1.34). As of the
     time of the confirmation hearing, that rate was approximately 1.43%.

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc      12
                                 Main Document    Page 12 of 70
 1   but one of the disputed, contingent, and/or unliquidated non-insider general unsecured claims,23
 2   which claims would be paid pursuant to the terms of the parties’ settlement agreements on the
 3   Distribution Date, as discussed in more detail below. (See DE 285; DE 289; DE 293; DE 531).
 4                       i.    Non-Insider General Unsecured Claims of RL Ventures
 5          Ms. Nowak, as trustee of RL Ventures, has asserted a non-insider general unsecured
 6   claim in the amount of $168,837.03, which claim is unliquidated, disputed, and contingent upon
 7   the outcome of fraudulent transfer and preference litigation pending against the Debtor. (TE 37).
 8          Under the Debtor’s Plan, the Debtor would continue to litigate this disputed claim, and
 9   to the extent allowed, this claim would be paid as set forth in section III.A.3.e. above.
10          Cinco’s Plan provides that RL Ventures would receive $160,000 on the Distribution Date
11   in full satisfaction of its claim. This treatment is inconsistent with the Settlement Stipulation and
12   Plan Modification Concerning Trustee of RL Ventures, LLC (DE 285), which provides that RL
13   Ventures would receive $140,000.24 This appears to be a clerical error in Cinco’s Plan given
14   Ms. Nowak’s testimony that the settlement amount is $140,000 and given Cinco’s post-trial
15   brief, which indicates that the settlement amount is $140,000. (12/18/2019 Trial Tr. 196:22-25;
16   DE 584 at 13).
17                       ii.   Non-Insider General Unsecured Claims of David Parri
18          Mr. Parri holds a judgment against Mr. Zarifi (the “Parri Judgment”) and a charging order
19   against the Debtor (the “Charging Order”). (TE 114; TE 137). Mr. Parri has asserted a general
20   unsecured claim in the amount of $238,061.98 arising from the Debtor’s alleged violation of the
21   Charging Order. (TE 33).
22          Under the Debtor’s Plan, the Debtor would litigate this disputed claim, and to the extent
23   allowed, this claim would be paid as set forth in section III.A.3.e. above.
24          Under Cinco’s Plan, this claim would be paid in accordance with the Settlement
25   Stipulation and Plan Modification Concerning David Parri Claim (DE 289), pursuant to which
26   Mr. Parri would be paid 90% of his filed claim amount on the Distribution Date, with the
27
     23
       Cinco has not settled the disputed claim held by Visa in an unknown amount.
28   24
       Although this settlement proposes to modify the treatment of the RL Ventures’ claims set forth in
     Cinco’s Plan, Cinco modified its plan after this settlement was filed.

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc      13
                                 Main Document    Page 13 of 70
 1   remaining balance owing on the Parri Judgment and certain court-imposed sanctions to be paid
 2   from any equity distributions to Mr. Zarifi.
 3                      iii. Non-Insider General Unsecured Claims of Earth’s Healing and the
 4                           Saavedras

 5          Earth’s Healing and the Saavedras have asserted general unsecured claims in unknown
 6   amounts, which claims are unliquidated, disputed, and contingent upon the outcome of pending
 7   litigation in which the Debtor has asserted contract-related claims against Earth’s Healing, and
 8   Earth’s Healing and the Saavedras have asserted contract and tort-related counterclaims against
 9   the Debtor and Mr. Zarifi. (TE 44; Proof of Claim 32-2).
10          Under the Debtor’s Plan, the Debtor would continue to litigate these claims, and to the
11   extent allowed, these claims would be paid as set forth in section III.A.3.e. above.
12          Under Cinco’s Plan, which incorporates the Settlement Stipulation and Plan Modification
13   Concerning Claims of Earth’s Healing, Inc. and Vicky Puchi-Saavedra, Eduardo Saavedra (DE
14   293), the claims of Earth’s Healing and the Saavedras would be allowed as filed, but Earth’s
15   Healing and the Saavedras would receive no payment on their claims and the parties would
16   execute mutual releases of all outstanding claims.
17                      iv.   Non-Insider General Unsecured Claims of Stachowski/Stromberg
18          Stachowski/Stromberg have asserted a general unsecured claim in an unknown amount
19   of no less than $1,000,000 arising from foundational and structural issues pertaining to their
20   residence, which residence they purchased from the Debtor, and which residence they allege
21   Skyline and/or Mr. Zarifi built. (See TE 187; DE 541).
22          Under the Debtor’s Plan, the Debtor would continue to litigate this disputed claim, and
23   to the extent allowed, this claim would be paid as set forth in section III.A.3.e. above.
24          Under Cinco’s Plan, which incorporates the Settlement Stipulation and Plan Modification
25   Concerning Paula Stachowski and Daniel Stromberg Claims (DE 531), $200,000 would be
26   transferred into a repair escrow account to be drawn upon by Stachowski/Stromberg for payment
27   of   approved    expenses    incurred    for   the   purpose   of   repairing   their   residence.
28   Stachowski/Stromberg would bear the risk of any shortfall and any unused funds would be


 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49            Desc    14
                                 Main Document    Page 14 of 70
 1   released to the reorganized Debtor. (DE 531 at Agreement ¶ 2).
 2                      v.    Non-Insider General Unsecured Claims of Cinco
 3          Cinco has asserted general unsecured claims in unknown amounts related to the Debtor’s
 4   and/or Mr. Zarifi’s alleged improper claims to interest under the Skyline Note, improper
 5   blocking of the continued development of the Rancho Soldados Property, and alleged dumping
 6   of trash on the Rancho Soldados Property. (See TE 42).
 7          Under the Debtor’s Plan, the Debtor would litigate these disputed claims, and to the
 8   extent allowed, these claims would be paid as set forth in section III.A.3.e. above, subject to a
 9   right of setoff.
10          Under Cinco’s Plan, Cinco and the Debtor would be bound by the terms of the settlement
11   incorporated into Cinco’s Plan, pursuant to which: (1) Cinco would tender the unpaid principal
12   balance of the Skyline Note to the Debtor in exchange for mutual releases, the release of all liens
13   and claims on the Rancho Soldados Property, and the dismissal of all pending actions without
14   prejudice; and (2) the Debtor would remove its and/or Mr. Zarifi’s trash and construction debris
15   from the Rancho Soldados Property, and agree that no further dumping would occur in the
16   future. (DE 588 at IV.A).
17                      vi.   Remaining Non-Insider General Unsecured Claims
18          In addition to the disputed claims discussed above, the Debtor originally scheduled Visa
19   as holding an undisputed, noncontingent, liquidated general unsecured claim in the amount of
20   $5,000. (DE 31 at 37). The Debtor amended its schedules to list Visa as holding a disputed
21   general unsecured claim in an unknown amount, and Visa did not thereafter file a proof of claim.
22   (DE 265 at 2). However, the Debtor did not amend its schedules to indicate that it was disputing
23   Visa’s claim until after the claims bar date, and Visa’s claim has not been disallowed. (See DE
24   127; DE 265 at 2). Under either plan, Visa’s claim would remain disputed.
25          Lastly, the Debtor scheduled Mr. Kaddoura as holding a non-insider general unsecured
26   claim in the amount of $22,000, which claim is the only undisputed, noncontingent, and
27   liquidated non-insider general unsecured claim in this case. (See DE 31; DE 265). Under the
28   Debtor’s Plan, Mr. Kaddoura’s claim would be paid in full in 36 equal monthly installments


 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49            Desc     15
                                 Main Document    Page 15 of 70
 1   beginning on the Class 14 Commencement Date, with interest at the Plan Rate to accrue from
 2   the Petition Date. (See TE 21 at § 3.14; DE 582). Under Cinco’s Plan, Mr. Kaddoura’s claim
 3   would be paid in full on the later of (i) the Distribution Date; or (ii) the date such claim becomes
 4   an Allowed Claim, or at such other date and upon such other terms as may be agreed upon by
 5   the claimant and Cinco, or ordered by the Court, and at such times as are mutually agreeable to
 6   the respective parties. (DE 588 at § II.B.11).
 7                   f.     Insider General Unsecured Claims
 8            This class consists of the insider general unsecured claims held by Sami Zarifi 14 in the
 9   amount of $100,000; Linda Zarifi in the amount of $60,000; and Saira Markovic in the amount
10   of $70,000.
11            Under the Debtor’s Plan, these claims would be paid in full, with interest at the Plan Rate
12   to accrue from the Petition Date, upon the earlier of the time all claims of a higher priority had
13   been paid in full or five years after the Effective Date. (TE 21 at § 3.15; DE 582).
14            Under Cinco’s Plan, these claims would be paid in full, in cash on the later of (i) the
15   Distribution Date; or (ii) the date such claim becomes an Allowed Claim, or at such other date
16   and upon such other terms as may be agreed upon by the claimant and Cinco, or ordered by the
17   Court, and at such times as are mutually agreeable to the respective parties. (DE 588 at
18   § II.B.12).
19                   g.     Equity Security Holders
20            Mr. Zarifi is the sole equity security holder with a 100% ownership in the Debtor.
21            Under the Debtor’s Plan, Mr. Zarifi would retain his membership interest and receive
22   distributions subordinate to all classes of a higher priority. (TE 21 at § 3.16).
23            Cinco’s Plan proposes to leave Mr. Zarifi’s ownership interest unimpaired. (DE 588 at
24   § II.B.13).
25            B.     The Votes
26            The remaining secured classes and the insider general unsecured class voted to accept the
27   Debtor’s Plan and to reject Cinco’s Plan.25 (DE 304). The non-insider general unsecured class
28
     25
          The classes comprised of Fotinos’ and the Rallis Creditor Group’s secured claims voted to reject

 Case 4:18-bk-01908-BMW           Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49            Desc     16
                                  Main Document    Page 16 of 70
 1   voted to accept Cinco’s Plan and to reject the Debtor’s Plan.26 (DE 304).
 2   IV.    Legal Analysis & Conclusions of Law
 3          The requirements for confirmation of a chapter 11 plan are set forth in §§ 1129(a)(1)-
 4   (16). If all the provisions of § 1129(a) are satisfied with the exception of § 1129(a)(8), a plan
 5   can nevertheless be confirmed if it satisfies § 1129(b). The plan proponent bears the burden of
 6   establishing that its plan satisfies the confirmation requirements by a preponderance of the
 7   evidence. In re Ambanc La Mesa Ltd. P’ship, 115 F.3d 650, 653 (9th Cir. 1997). In the event
 8   the Court finds that two or more plans are confirmable, the Court may only confirm one such
 9   plan. 11 U.S.C. § 1129(c).
10          Mr. Parri, Ms. Nowak, Earth’s Healing, the Saavedras, and Cinco have objected to
11   confirmation of the Debtor’s Plan on the basis that: (1) the Debtor has failed to comply with the
12   Code and Rules27 as required by § 1129(a)(2); (2) the Debtor’s Plan has not been proposed in
13   good faith as required by § 1129(a)(3); (3) Mr. Zarifi’s continued management of the Debtor
14   would not be in the best interests of creditors or public policy in violation of § 1129(a)(5); and
15   (4) the Debtor’s Plan is not fair and equitable, and discriminates against non-accepting classes
16   in violation of § 1129(b).28
17          Elevens, the Rallis Creditor Group, Sami Zarifi 14, and the Debtor have objected to
18
     Cinco’s Plan at least in part because the stipulations they reached with the Debtor required them to reject
19   Cinco’s Plan. (12/17/2019 Trial Tr. 117:3-6, 117:23-118:7; 12/18/2019 Trial Tr. 11:12-12:17; DE 267 at
     ¶ 19; TE 31 at ¶ 15).
20   26
        The Court allowed Mr. Parri’s proof of claim for voting purposes, and Mr. Parri, as part of the general
     non-insider unsecured creditor class, voted to accept Cinco’s Plan. (DE 321; DE 304). Additionally,
21
     Cinco’s Plan separately classifies the claims of RL Ventures, and Ms. Nowak, on behalf of RL Ventures,
22   voted to accept Cinco’s Plan. There is no dispute that this class gives Cinco an impaired accepting class.
     (4/9/2020 Trial Tr. 40:4-23).
23       Additionally, the class consisting of the allowed secured claims held by the Rancho Vistoso
     Homeowners Association (the “Rancho Vistoso Claims”) voted to accept both plans; however, the
24   Rancho Vistoso Claims were paid in full post-petition from sale proceeds.
     27
        References to “Rules” are references to the Federal Rules of Bankruptcy Procedure.
25   28
        Certain objectors to the Debtor’s Plan also originally raised §§ 1129(a)(1) and (a)(7) objections.,
26   because these objections were not raised in the Second Amended Joint Pre-Trial Statement (DE 534), at
     trial, or in the post-trial briefing, the Court deems the §§ 1129(a)(1) and (a)(7) objections to the Debtor’s
27   Plan waived. That being said, given that the Court has an independent duty to evaluate whether a plan
     satisfies the requirements for confirmation, the Court finds that the Debtor’s Plan complies in all material
28   ways with the applicable provisions of the Code, satisfying § 1129(a)(1), and satisfies the best interests
     of creditors test in § 1129(a)(7).

 Case 4:18-bk-01908-BMW           Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                   Desc      17
                                  Main Document    Page 17 of 70
 1   confirmation of Cinco’s Plan on the basis that: (1) Cinco’s Plan does not comply with the Code
 2   as required by § 1129(a)(1); (2) Cinco has not complied with the Code in violation of
 3   § 1129(a)(2); (3) Cinco’s Plan was not proposed in good faith in violation of § 1129(a)(3); (4)
 4   Cinco’s Plan does not satisfy the best interests of creditors test in § 1129(a)(7); (5) Cinco’s Plan
 5   is not feasible as required by § 1129(a)(11); and (6) Cinco’s Plan is not fair and equitable, and
 6   is discriminatory in violation of § 1129(b).29
 7          A.     Section 1129(a)(1) – Plan Compliance With Code
 8          Pursuant to § 1129(a)(1), the Court can only confirm a plan if it complies with the
 9   applicable provisions of the Code.
10          The objectors to Cinco’s Plan argue that Cinco’s Plan proposes settlements that it does
11   not have standing to propose, and that in any event, the settlements as proposed are not fair or
12   reasonable, in violation of the Code and § 1129(a)(1).
13          1.     Standing
14          As noted above, the Debtor’s exclusive right to file a plan was terminated in September
15   2018. Such termination allowed creditors and other parties in interest to file competing plans.
16   See 11 U.S.C. § 1121. Cinco filed its plan soon thereafter.
17          Cinco filed its claim in this case for an unspecified amount based upon alleged damages
18   stemming from the Debtor’s and/or Mr. Zarifi’s alleged improper claims to interest on the
19   Skyline Note, alleged blocking of the continued development of the Rancho Soldados Property,
20   and alleged dumping of trash and other debris on the Rancho Soldados Property. (TE 42). The
21   Debtor has objected to Cinco’s proof of claim, but given that there is a proposed settlement of
22   Cinco’s claim in Cinco’s Plan, the underlying claim dispute has not been adjudicated by this
23   Court. (See DE 435; DE 450; DE 473).
24          The Debtor nevertheless argues that Cinco is not a creditor, or party in interest because
25   Cinco’s alleged claims only implicate Mr. Zarifi in his individual capacity. Cinco, however,
26   maintains that alter ego liability binds the Debtor, or in the alternative, that the Debtor is bound
27
     29
       The Debtor also originally objected to Cinco’s Plan on the basis that no impaired class had voted to
28   accept the plan in violation of § 1129(a)(10). (DE 300). Debtor’s counsel has since conceded, and the
     Court finds that Cinco’s Plan satisfies § 1129(a)(10). (See 4/10/2020 Trial Tr. 40:4-23).

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc      18
                                 Main Document    Page 18 of 70
 1   by the conduct of Mr. Zarifi as its agent.
 2                 a.      Party in Interest
 3          Who constitutes a “party in interest” with standing to propose a chapter 11 plan is
 4   partially defined in § 1121 as “including the debtor, the trustee, a creditors’ committee, an equity
 5   security holders’ committee, a creditor, an equity security holder, or any indenture trustee . . . .”
 6   See 11 U.S.C. § 1121(c); see also In re Rook Broad. of Idaho, Inc., 154 B.R. 970, 972 (Bankr.
 7   D. Idaho 1993). However, the list of parties in interest set forth in § 1121 “is not limiting, but is
 8   merely representative.” In re Chandler Airpark Joint Venture I, 163 B.R. 566, 569 (Bankr. D.
 9   Ariz. 1992); see also 11 U.S.C. § 102(3) (pursuant to which the word “including,” as used in the
10   Code, is “not limiting”).
11          Ultimately, the concept of who is a party in interest under the Code is a broad one
12   “designed to give a [c]ourt great latitude to insure fair representation of all constituencies
13   impacted in any significant way by a [c]hapter 11 case.” In re Chandler Airpark Joint Venture
14   I, 163 B.R. at 569 (quoting In re Johns-Manville Corp., 36 B.R. 743, 754 (Bankr. S.D.N.Y.
15   1984)).
16          In this case, Cinco is clearly a party in interest. Cinco will be significantly impacted by
17   this case given that Skyline asserts that Cinco is its largest debtor, given that Cinco asserts a
18   number of affirmative defenses to Skyline’s claims for payment, and given that post-
19   confirmation management of the reorganized Debtor could directly impact Cinco.
20                 b.      Alter Ego Theory
21          The alter ego doctrine is often invoked in order to hold equity holders liable for the debts
22   or conduct of the entities in which they hold an interest. In re Singh, No. 6:14-BK-19919-SC,
23   2019 WL 1231146, at *6 (B.A.P. 9th Cir. Mar. 14, 2019). “The alter-ego doctrine attempts to
24   prevent fraud, misuse, and injustice arising from misuse of the corporate form of organization.”
25   Butler Law Firm, PLC v. Higgins, 243 Ariz. 456, 462, 410 P.3d 1223, 1229 (Ariz. 2018)
26   (internal quotations and citation omitted). “Where corporate and individual affairs are badly
27   intermingled and it would be unjust to recognize the distinction between individuals and
28   corporations, courts will hold the individuals liable for corporate debts and vice versa.” In re


 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc      19
                                 Main Document    Page 19 of 70
 1   Tobin, 258 B.R. 199, 204 (B.A.P. 9th Cir. 2001) (quoting 4 Daniel R. Cowans, Bankruptcy Law
 2   and Practice, § 16.8, p. 147 (7th ed. 1998)).
 3          “Although Arizona courts do not appear to have explicitly applied the reverse corporate
 4   veil piercing doctrine, federal bankruptcy courts applying Arizona law have recognized the
 5   availability of the doctrine.” Barba v. Seung Heun Lee, No. CV 09-1115-PHX-SRB, 2009 WL
 6   8747368, at *6 (D. Ariz. Nov. 4, 2009) (citing In re Destiny Enterprises, LLC, No. 2-07-bk-
 7   00542, 2008 WL 5047808, at *3 (Bankr. D. Ariz. July 14, 2008) and In re Don’s Making Money,
 8   LLP, No. 99-07757-PHX-CGC, 2007 WL 2784351, at *3 (Bankr. D. Ariz. Sept. 24, 2007)).
 9          “As in a direct corporate veil piercing case, courts will apply the doctrine in reverse to
10   reach the assets of an alter ego corporation to ‘prevent fraud, illegality, or injustice, or when
11   recognition of the corporate entity would defeat public policy or shield someone from liability
12   for a crime.’” Id. (quoting Portfolio Fin. Servicing Co. ex rel. Jacom Computer Servs. v.
13   Sharemax.com, Inc., 334 F. Supp. 2d 620, 626 (D.N.J. 2004)). “Courts find the doctrine
14   particularly applicable when the owner or principal has used multiple entities ‘to hide assets or
15   secretly to conduct business’ to avoid liability.” Id. (quoting Portfolio Fin. Servicing Co., 334
16   F. Supp. 2d at 626).
17          Bankruptcy courts apply the law of the forum state in order to determine whether an entity
18   is the alter ego of an individual. See Towe Antique Ford Found. v. I.R.S., 999 F.2d 1387, 1391
19   (9th Cir. 1993); In re Brace, No. 6:11-AP-02053-SY, 2017 WL 1025215, at *7 (B.A.P. 9th Cir.
20   Mar. 15, 2017). Under Arizona law, alter ego status exists if: (1) “there is such a unity of interest
21   and ownership that the separate personalities of the corporation and the owners cease to exist[;]”
22   and (2) “to observe the corporation would work an injustice.” Ize Nantan Bagowa, Ltd. v. Scalia,
23   118 Ariz. 439, 442, 577 P.2d 725, 728 (Ariz. Ct. App. 1978); see also Gatecliff v. Great Republic
24   Life Ins. Co., 170 Ariz. 34, 37, 821 P.2d 725, 728 (Ariz. 1991); Keg Restaurants Arizona, Inc.
25   v. Jones, 240 Ariz. 64, 73, 375 P.3d 1173, 1182 (Ariz. Ct. App. 2016).
26          Arizona case law has identified the following factors, among others, as being relevant to
27   the unity of ownership prong of the alter ego test: (1) failure to maintain corporate formalities;
28   (2) financing or payment of one’s expenses by the other; (3) lack of knowledge of a separate


 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc      20
                                 Main Document    Page 20 of 70
 1   corporate existence on the part of the litigant pursuing an alter-ego theory; (4) commingling of
 2   personal and corporate funds; and (5) diversion of corporate property for equity holders’
 3   personal uses. See Gatecliff, 170 Ariz. at 37, 821 P.2d at 728; Deutsche Credit Corp. v. Case
 4   Power & Equip. Co., 179 Ariz. 155, 160-61, 876 P.2d 1190, 1195-96 (Ariz. Ct. App. 1994).
 5          The second prong of the alter ego analysis requires a court to evaluate whether justice
 6   necessitates recognizing substance over corporate form. See Youngren v. Rezzonico, 25 Ariz.
 7   App. 304, 306, 543 P.2d 142, 144 (Ariz. Ct. App. 1975). “Injustice falls within the realm of
 8   equity[,]” and “[e]quity is reluctant to permit a wrong to be suffered without remedy.” All
 9   Custom Exteriors, Inc. v. Bilyea, No. 1 CA-CV 10-0702, 2011 WL 5964528, at *6 (Ariz. Ct.
10   App. Nov. 29, 2011) (quoting Youngren, 25 Ariz. App. at 306, 543 P.2d at 144). Equity “will
11   not sanction an unconscionable result merely because it may have been brought about by means
12   which simulate legality.” Id.
13          In this case, the following facts are relevant to the Court’s analysis of the unity of control
14   prong of the alter ego test:
15          • Mr. Zarifi has been the sole owner, manager, and decision-maker of the Debtor since
16              approximately 2013. (12/18/2019 Trial Tr. 80:12-23; see also DE 420 at ¶ 2;
17              12/17/2019 Trial Tr. 179:19-180:4).
18          • The Debtor’s principal place of business is Mr. Zarifi’s personal residence.
19              (1/16/2020 Trial Tr. 103:6-104:10; see also TE 13).
20          • The Debtor pays, or has paid, including post-petition, a portion of Mr. Zarifi’s
21              mortgage on his personal residence.30 (12/17/2019 Trial Tr. 50:14-51:23; DE 420 at
22              ¶¶ 89-90).
23          • Mr. Zarifi has paid certain of the Debtor’s expenses during the pendency of this case.
24              (See, e.g., DE 376 at 3 n.1).
25
26
27
28   30
       For purposes of this alter ego analysis, it is irrelevant that the IRS authorized the Debtor to deduct a
     portion of Mr. Zarifi’s personal mortgage payment as a business expense.

 Case 4:18-bk-01908-BMW             Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49              Desc      21
                                    Main Document    Page 21 of 70
 1          • Mr. Zarifi has allowed a relative to use certain of the Debtor’s real property rent-free
 2               in payment of what Mr. Zarifi feels is a personal debt he owes that relative.
 3               (12/18/2019 Trial Tr. 77:14-78:25).
 4          • Mr. Sheafe, Ms. Puchi-Saavedra, and Mr. Parri testified that based on their
 5               interactions and dealings with Mr. Zarifi, they understood Mr. Zarifi and the Debtor
 6               to be one and the same.31 (1/23/2020 Trial Tr. 82:22-24, 146:19-147:2, 148:16-17;
 7               2/6/2020 Trial Tr. 172:1-3, 179:22-24).
 8          • The Arizona Superior Court found that Mr. Zarifi treated the Debtor’s bank account
 9               as his own personal account, and improperly used the Debtor’s assets for his own
10               personal uses. (TE 33 at 4-8).
11          Given these facts, and the totality of the evidence presented, it is the determination of the
12   Court that in this case, the unity of control prong of the alter ego test is met. The Court further
13   finds that it would be inequitable to allow Mr. Zarifi to shield Skyline from liability to the
14   detriment of creditors when he finds it convenient to do so; thus, the fairness component of the
15   alter ego test is also satisfied.
16          Based upon the foregoing, Cinco has asserted a claim against the Debtor, and Cinco could
17   be significantly impacted by these proceedings. Accordingly, it is the determination of the Court
18   that Cinco is a creditor and party in interest within the meaning of § 1121, and as such, Cinco
19   has standing to propose Cinco’s Plan.
20          2.      The Proposed Settlements
21          Pursuant to § 1123(b)(3)(A), a plan may “provide for the settlement or adjustment of any
22   claim or interest belonging to the debtor or to the estate[.]” Although the Debtor contends that
23   only a trustee or debtor-in-possession has standing to propose a compromise, citing Rule 9019,
24   “any conflict between the Bankruptcy Code and the Bankruptcy Rules must be settled in favor
25   of the Code.” In re Pac. Atl. Trading Co., 33 F.3d 1064, 1066 (9th Cir. 1994).
26
27   31
        The Court will also note that although they are not persons pursuing an alter ego theory in this case,
     Mr. Alev conflated the Debtor with Mr. Zarifi during testimony and Mr. Carlier testified that he
28   understood there to be no difference between Mr. Zarifi and the Debtor such that what Mr. Zarifi agreed
     to, the Debtor agreed to. (12/17/2019 Trial Tr. 98:11-12; DE 452 at ¶ 25).

 Case 4:18-bk-01908-BMW           Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49               Desc      22
                                  Main Document    Page 22 of 70
 1          For purposes of § 1129(a)(1), the remaining issue is whether the settlements proposed in
 2   Cinco’s Plan are fair and equitable as required by the Code. A plan proponent has the burden of
 3   establishing by a preponderance of the evidence that the settlements proposed in its plan are
 4   “reasonable, adequate, fair and equitable.” In re WCI Cable, Inc., 282 B.R. 457, 469 (Bankr. D.
 5   Or. 2002).
 6          When a court is determining whether a proposed settlement is fair and equitable, the court
 7   must consider:
 8
                   (a) the probability of success in the litigation; (b) the difficulties, if
 9                 any, to be encountered in the matter of collection; (c) the complexity
                   of the litigation involved, and the expense, inconvenience and delay
10                 necessarily attending it; [and] (d) the paramount interest of the
11                 creditors and a proper deference to their reasonable views in the
                   premises.
12
13   In re A & C Props., 784 F.2d 1377, 1381 (9th Cir. 1986) (quoting In re Flight Transp. Corp.
14   Sec. Litig., 730 F.2d 1128, 1135 (8th Cir. 1984)).
15          No one of the above factors is dispositive; rather, the “factors should be considered as a
16   whole to determine whether the settlement compares favorably with the expected rewards of
17   litigation.” In re Esterlina Vineyards & Winery, LLC, No. BAP NC-16-1428-TABS, 2018 WL
18   1354331, at *8 (B.A.P. 9th Cir. Mar. 13, 2018), aff’d, 71 F. App’x 680 (9th Cir. 2019) (quoting
19   Greif & Co. v. Shapiro (In re Western Funding Inc.), 550 B.R. 841, 851 (B.A.P. 9th Cir. 2016)).
20   Because a court has discretion as to how much weight to give to each of the factors, “any one
21   factor may have weight in isolation that justifies [a] settlement.” In re Bondanelli, No. BAP CC-
22   19-1175-TaFS, 2020 WL 1304140, at *2 (B.A.P. 9th Cir. Mar. 18, 2020).
23          “The law favors compromise and not litigation for its own sake[.]” In re A & C Props.,
24   784 F.2d at 1381 (9th Cir. 1986). “[W]hen assessing a compromise, courts . . . canvass the issues
25   and need not rule on disputed facts and questions of law.” In re Bondanelli, 2020 WL 1304140,
26   at *2. “If the court were required to do more, there would be no point in compromising; the
27   parties might as well try the case.” Id.
28


 Case 4:18-bk-01908-BMW         Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                Desc   23
                                Main Document    Page 23 of 70
 1                 a.         Settlement of RL Ventures Claims
 2          Pre-petition, the Debtor and RL Ventures entered into a joint venture. (See TE 37; DE
 3   426 at ¶ 7; 12/18/2019 Trial Tr. 199:20-200:19).32 Thereafter, RL Ventures filed for bankruptcy
 4   and Ms. Nowak was appointed the chapter 7 trustee. (See DE 426 at ¶¶ 2, 6).
 5          In the RL Ventures case, Ms. Nowak commenced an adversary action against Skyline
 6   alleging that transfers in the amount of $212,228 were avoidable as fraudulent transfers pursuant
 7   to §§ 548, 550 and 551 and that $157,228 of this amount was also avoidable as preferential
 8   transfers pursuant to §§ 547, 550 and 551. (TE 37 at Ex. A; see also DE 426 at ¶¶ 3, 16, 17).
 9   Ms. Nowak also sought turnover pursuant to §§ 541 and 542. (TE 37 at Ex. A). The judge
10   presiding over the RL Ventures case denied Ms. Nowak’s motion for partial summary judgment
11   on the basis that there are disputed issues of material fact that require a trial. (DE 426 at ¶ 28).
12   Ms. Nowak filed a proof of claim in this case in the amount of $168,837.03. (TE 37). Cinco and
13   Ms. Nowak agreed to settle RL Ventures’ claims for $140,000, as set forth in the Settlement
14   Stipulation and Plan Modification Concerning Trustee of RL Ventures, LLC (DE 285; See DE
15   426). (DE 588 at § II.B.10.). Ms. Nowak and Mr. Sheafe both testified that they believe the
16   proposed settlement is a fair compromise that would allow the parties to avoid the time and
17   expense of litigation, the cost of which would reduce the value of both this estate and the RL
18   Ventures’ estate. (See 12/18/2019 Trial Tr. 201:5-203:15; DE 563 at ¶¶ 41-43).
19                       i.      Probability of Success in Litigation
20          The Debtor objected to the proof of claim filed by Ms. Nowak on the basis that: (1) the
21   alleged preferential transfers accrued outside the 90-day lookback period of § 547(b)(4)(A) and
22   Ms. Nowak cannot prove that Skyline was an insider for purposes of the one-year lookback
23   period; and 2) the fraudulent transfer claims failed based on Ms. Nowak’s statements that the
24   funds were made to reimburse Skyline for funds advanced. Skyline objects to the proposed
25   settlement as unreasonable on the same grounds, and wants to litigate the claim.
26          The parties ignore the fact that the issue is not whether Skyline was an insider of RL
27
     32
       The Court will also take judicial notice of the Declaration of Ahmad Zarifi filed at DE 58, Ex. 2 in
28   Nowak v. Skyline LLC, et al (4:16-ap-00512-SHG), in which Mr. Zarifi admits that RL Ventures and
     Skyline entered into a joint venture.

 Case 4:18-bk-01908-BMW            Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49           Desc      24
                                   Main Document    Page 24 of 70
 1   Ventures. Skyline has conceded that RL Ventures and Skyline were involved in a joint venture,
 2   so the issue is whether the parties to this joint venture were insiders. Ultimately, neither the
 3   Debtor nor Mr. Zarifi has provided any persuasive evidence to support a finding that the
 4   proposed settlement of the RL Ventures claim is unreasonable.
 5                       ii.   Collectability
 6          Even if the Debtor were to be successful on the merits, there would be nothing for the
 7   Debtor to collect. The Debtor is a defendant in this matter. The only party at risk of encountering
 8   collectability issues is Ms. Nowak, in the event the Debtor has insufficient funds on hand to pay
 9   any claim that is ultimately allowed.
10                       iii. Complexity, Expense, Inconvenience, and Delay Attendant to
11                            Continued Litigation

12          As discussed above, the litigation in the RL Ventures case is at the trial stage. Trials are
13   expensive and there would necessarily be a delay attendant to the continued litigation of this
14   claim. Such delay would be detrimental to creditors in the RL Ventures case, and Ms. Nowak
15   estimated the cost of such litigation to be $30,000 to $50,000. (12/18/2019 Trial Tr. 203:12-15).
16                       iv.   The Interest of Creditors
17          This settlement would have no negative impact on secured or unsecured creditors holding
18   allowed claims, who would all receive prompt payment in full or in stipulated amounts under
19   Cinco’s Plan. Further, it is in the best interests of those holding unliquidated, contingent, and/or
20   disputed claims and insider claims that this claim be settled in order to give such claim holders
21   reasonable assurance that there will be sufficient funds to pay their claims to the extent allowed.
22   The only party that could potentially be negatively impacted by this settlement is Mr. Zarifi.
23          It is, however, clear that this was a complicated transaction, which will be costly to
24   litigate. As stated above, compromise is favored over litigation for its own sake. Ultimately, all
25   of the In re A & C Properties factors weigh in favor of settlement of the RL Ventures claim, and
26   the Court finds that the settlement terms and amount are fair and equitable under the
27   circumstances.
28


 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49            Desc      25
                                 Main Document    Page 25 of 70
 1                 b.         Settlement of Parri Claims
 2          In 2015, Mr. Parri obtained: (1) the Parri Judgment in the amount of $408,781.80,
 3   together with interest at the legal rate,33 against Mr. Zarifi and his wife, none of which amount,
 4   at least as of the time of trial, had been paid; and (2) the Charging Order against the Debtor. (TE
 5   114; TE 137; 12/18/2019 Trial Tr. 58:10-25). The Charging Order against the Debtor requires
 6   payment of the Judgment, plus accrued interest thereon, before any equity distribution can be
 7   made by Skyline to Mr. Zarifi. (TE 137). Mr. Parri filed a claim in this case alleging that the
 8   Debtor violated the Charging Order and requesting damages in the amount of no less than
 9   $238,061.98. (TE 33).
10          Cinco and Mr. Parri have agreed to a compromise under which Mr. Parri would be paid
11   90% of his filed claim on the Distribution Date, which would be applied against the amount
12   outstanding under the Parri Judgment, and would receive the remaining balance on the Parri
13   Judgment as well as unpaid sanctions in the approximate amount of $14,740 before Mr. Zarifi
14   would receive any distributions from the Debtor. (DE 289).
15                       i.      Probability of Success in Litigation
16          Although the Debtor has objected to this claim on the basis that Mr. Parri does not hold
17   a judgment against the Debtor, and on the basis that Mr. Parri’s claim for violation of the
18   Charging Order is time-barred and/or barred by preclusion doctrines, the Pima County Superior
19   Court found that Mr. Parri had “made a prima facie showing that [Mr.] Zarifi [had] failed to
20   comply with the Court’s Charging Order.” (TE 36). Further, even if the Debtor were to
21   successfully defend against Mr. Parri’s claim that the Debtor has violated the Charging Order,
22   the Charging Order would remain in full force and effect, and Mr. Parri would ultimately be
23   entitled to payment on the Judgment, as long as the Debtor remains solvent, before any equity
24   distributions could be paid to Mr. Zarifi.
25                       ii.     Collectability
26          The only dispute is whether Mr. Zarifi violated the Charging Order. The Debtor remains
27
     33
        The proof of claim asserts that interest accrues at a rate of 5.79% per annum, but according to the
28   Settlement Stipulation and Plan Modification Concerning David Parri Claims (DE 289), interest accrues
     at a rate of 4.25% per annum. (Compare TE 33 with DE 289).

 Case 4:18-bk-01908-BMW            Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49           Desc      26
                                   Main Document    Page 26 of 70
 1   subject to the Charging Order. The Debtor is not affected by this factor.
 2                        iii. Complexity, Expense, Inconvenience, and Delay Attendant to
 3                             Continued Litigation

 4          As stated above, the Parri Judgment and Charging Order are final and enforceable. The
 5   remaining litigation pertains to whether Mr. Zarifi violated the Charging Order. To the extent
 6   Skyline is involved in such litigation, it would be costly and time-consuming, and the Debtor
 7   would likely have no means of recouping its attorneys’ fees or costs, making a net loss a likely
 8   outcome. The proposed settlement would resolve all litigation and avoid any further delay or
 9   expense. It would also avoid the continued accrual of interest on the amount of the Judgment
10   paid on the Distribution Date.
11                      iv.      The Interest of Creditors
12          This settlement would have no negative impact on the holders of allowed secured or
13   unsecured claims, who would all receive prompt payment in full or in agreed-upon amounts
14   under Cinco’s Plan. Further, this settlement would have no negative impact on Mr. Zarifi’s
15   equity interest given that as long as the Debtor is solvent, the Parri Judgment will have to be
16   paid in full before Mr. Zarifi receives any distribution from Skyline.
17          The testimony of Mr. Zarifi did not refute the validity of the Charging Order and there is
18   no legitimate reason for the estate to incur additional legal expenses to dispute Mr. Parri’s claim.
19   (See 12/18/2019 Trial Tr. 65:1-9).
20          All of the In re A & C Properties factors weigh in favor of settlement of Mr. Parri’s claim,
21   and the Court finds that the settlement terms are fair and equitable under the circumstances.
22                 c.         Settlement of Earth’s Healing and the Saavedras’ Claims
23          Prior to the Petition Date, the Debtor, Mr. Zarifi, Earth’s Healing, and the Saavedras were
24   engaged in litigation in state court, which litigation was stayed by the bankruptcy filing. (DE
25   429 at ¶¶ 5-6). Earth’s Healing and the Saavedras filed general unsecured proofs of claim in this
26   case for unknown amounts based on the pending litigation.
27          The Debtor commenced the state court action against Earth’s Healing and the Saavedras,
28   alleging breach of contract-related claims arising from two notes (collectively the “EH & S


 Case 4:18-bk-01908-BMW            Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49          Desc      27
                                   Main Document    Page 27 of 70
 1   Notes,” and individually the “First EH & S Note” (TE 109) and the “Second EH & S Note” (TE
 2   110)), each of which was signed by Earth’s Healing and Ms. Puchi-Saavadra, as maker, in favor
 3   of the Debtor, in the principal amount of $50,000. (DE 429 at ¶ 9; see also TE 109; TE 110).
 4          Under the First EH & S Note, dated March 23, 2012, payments of principal and interest,
 5   at the rate of 33% per annum, were conditioned upon the maker obtaining a medical marijuana
 6   dispensary registration within a specific period of time. (TE 109). In the event the condition was
 7   not met, the First EH & S Note would terminate and be of no force and effect. (TE 109). Ms.
 8   Puchi-Saavedra testified that the condition was met, and that she made payments totaling
 9   $20,000, but ceased making payments after Mr. Zarifi, acting in the interests of the Debtor and
10   in his capacity as the Debtor’s sole member and manager, assaulted her. (DE 429 at ¶¶ 20-22,
11   25; TE 178; 1/23/2020 Trial Tr. 65:19-66:6).
12          Ms. Puchi-Saavedra contends that the consideration for the execution of the Second EH
13   & S Note, which was dated April 4, 2013, was to be “items and services that Mr. Zarifi promised
14   would be provided to Earth’s Healing in the form of improvements and fixtures for the
15   Dispensary, and for money to be used to construct a 3,000 square foot grow room, which was
16   never built.” (DE 429 at ¶ 11). Payments under the Second EH & S Note were to commence
17   6 months after the opening of the dispensary, with interest to accrue at the rate of 33%. (TE 110)
18   Ms. Puchi-Saavedra testified that she did not receive any funds under the Second EH & S Note.
19   (1/23/2020 Trial Tr. 68:14-16). This testimony was not controverted. It is also her testimony that
20   she was induced by a false representation of Mr. Zarifi into signing the Second EH & S Note.
21   (DE 429 at ¶ 14).
22          Subsequent to the maturity of the EH & S Notes, Mr. Zarifi pled guilty to assaulting Ms.
23   Puchi-Saavedra, and Ms. Puchi-Saavedra obtained an injunction against Mr. Zarifi to prevent
24   further harassment arising from the assault and/or other business deals between the parties. (See
25   TE 172; 12/18/2019 Trial Tr. 104:12-109:2; 1/23/2020 Trial Tr. 91:5-25).
26          In the pending state court action, Earth’s Healing and the Saavedras asserted
27   counterclaims against the Debtor and Mr. Zarifi for damages arising from breach of contract,
28   negligent misrepresentation, and intentional misrepresentation and/or fraud claims pertaining to


 Case 4:18-bk-01908-BMW         Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49            Desc     28
                                Main Document    Page 28 of 70
 1   the EH & S Notes, as well as for defamation, defamation per se, battery, assault, and intentional
 2   and negligent emotional distress. (TE 44). It is Ms. Puchi-Saavedra’s testimony that her damage
 3   claims would far exceed any amount owed on the EH & S Notes.34 (1/23/2020 Trial Tr. 84:19-
 4   22).
 5          The Debtor and Mr. Zarifi dispute all of the claims asserted by Earth’s Healing and the
 6   Saavedras on the basis that the claims are asserted against Mr. Zarifi individually, are factually
 7   unsupported, and/or are barred by the economic loss rule. Under the Debtor’s Plan, the Debtor
 8   would continue to litigate its claims and defend against the counterclaims.
 9          Under Cinco’s Plan, the parties would execute mutual releases and Earth’s Healing and
10   the Saavedras would waive any right to distribution under Cinco’s Plan. (DE 293).
11                       i.    Probability of Success in Litigation
12          There are a number of contract and tort-based claims and counterclaims involved in the
13   underlying litigation. Mr. Zarifi’s assertion that the allegations relate primarily to him and not
14   Skyline is not well-taken. Mr. Zarifi’s testimony reflects that he considered the EH & S Notes
15   to be “his promissory notes” and that he would not accept payment from Earth’s Healing on the
16   basis that such funds were income from the marijuana industry. (12/18/2020 Trial Tr. 109:15-
17   23). Further, Mr. Zarifi pled guilty to assaulting Ms. Puchi-Saavedra. His testimony that he did
18   so to avoid the cost and hassle of trial, but that in reality there was no assault, is not credible.
19   Ultimately, the Debtor’s likelihood of success in litigation is far from certain. See also Flagstaff
20   Affordable Hous. Ltd. P’ship v. Design All., Inc., 223 Ariz. 320, 323, 223 P.3d 664, 667 (Ariz.
21   2010) (recognizing that the economic loss rule would not prohibit tort recovery where the
22   economic loss had been accompanied by physical injury to persons or property).
23                       ii.   Collectability
24          No testimony or evidence was provided as to whether the Debtor would have any
25   difficulty collecting on any potential judgment in its favor.
26
27
28   34
       Ms. Puchi-Saavedra also testified that she would amend her complaint to assert punitive damages and
     vicarious liability against Skyline if litigation were to continue. (1/23/2020 Trial Tr. 92:4-10).

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc     29
                                 Main Document    Page 29 of 70
 1                      iii. Complexity, Expense, Inconvenience, and Delay Attendant to
                             Continued Litigation
 2
 3          As noted above, litigation is expensive, and in this case, the litigation at issue is in its

 4   early stages, meaning that delays attendant to continued litigation would be likely. No evidence

 5   was presented as to the anticipated cost of such litigation.

 6                      iv.   The Interest of Creditors

 7          This settlement would have no negative impact on secured or unsecured creditors holding
 8   allowed claims, who would all receive prompt payment in full or in stipulated amounts under
 9   Cinco’s Plan. Further, it is in the best interest of those holding unliquidated, contingent, and/or
10   disputed claims and insider claims that these claims be settled in order to give such claim holders
11   reasonable assurance that there will be sufficient funds to pay their claims to the extent allowed.
12   The only party that could potentially be negatively impacted by this settlement is Mr. Zarifi.
13   However, given the unknown cost of continued litigation, and the evidence presented, it is
14   reasonably foreseeable that the Debtor could end up owing Earth’s Healing and Ms. Puchi-
15   Saavedra in excess of any amount due on the EH & S Notes. Further, even if the Debtor were to
16   be successful, the Debtor has acknowledged that such award would be offset by any amounts
17   awarded to Earth’s Healing and/or the Saavedras.
18          Ultimately, all of the In re A & C Properties factors are neutral or weigh in favor of
19   settlement of the Earth’s Healing and the Saavedras’ claims, and the Court finds that the
20   settlement terms are fair and equitable under the circumstances.
21                 d.     Settlement of Stachowski/Stromberg Claims
22          Stachowski/Stromberg purchased a house from the Debtor within the Rancho Soldados
23   Property, specifically 11965 E. Placita Rancho Soldados (Rancho Soldados Lot 6), in or about
24   February 2016. (See TE 195; DE 541 at ¶ 3). When Stachowski/Stromberg moved into the
25   residence, Mr. Zarifi delivered a handwritten letter to them on behalf of the Debtor regarding
26   repairs that the Debtor would make to the home. (TE 187, Pt. 2 at 17; DE 541 at ¶ 4-5; see also
27   1/23/2020 Trial Tr. 124:11-17, 137:20-24). Stachowski/Stromberg allege that, since they moved
28   into the residence, severe issues with the foundation and structure of the home have emerged.


 Case 4:18-bk-01908-BMW         Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc     30
                                Main Document    Page 30 of 70
 1   (DE 541 at ¶ 6; 1/23/2020 Trial Tr. 114:4-6).
 2          Ms. Stachowski testified that she and Mr. Stromberg filed a complaint against the Debtor
 3   with the Arizona Registrar of Contractors (the “ROC”), but acknowledged that their claim was
 4   dismissed because the ROC maintained that California Homes, LLC (“California Homes”) was
 5   the licensed contractor of the home. (DE 541 at ¶¶ 7-8; 1/23/2020 Trial Tr. 105:2-4). Ms.
 6   Stachowski further testified that Mr. Zarifi told her he was the builder of the home. (DE 541 at
 7   ¶ 5). It is Stachowski/Stromberg’s position that California Homes was the contractor in name
 8   only, and that Mr. Zarifi and/or the Debtor were the de facto builder, contractor, and seller of
 9   the home.35 (DE 541 at ¶ 9). Stachowski/Stromberg filed their claim in this case for damages in
10   an unknown amount. Stachowski/Stromberg’s claim is based on theories of negligence,
11   negligent construction, breach of contract, negligent and/or intentional misrepresentation,
12   failure to disclose, negligent design, and breach of warranty with regard to the construction and
13   sale of the residence to them, and Stachowski/Stromberg assert that damages may exceed
14   $1 million.
15          The Debtor contends that Stachowski/Stromberg’s claims are meritless based upon,
16   among other things, the ROC’s findings and dismissal of the ROC complaint, lack of privity,
17   inapplicability of the implied warranty of habitability, the express terms of the purchase
18   agreement, and Stachowski/Stromberg’s written agreement that all repairs agreed to in the
19   purchase agreement and/or escrow instructions had been satisfied or completed.
20          Mr. Zarifi has acknowledged that he was personally responsible for the structural design
21   of the home, but maintains that California Homes was the builder of the home; thus, it is his
22   position that neither he nor the Debtor is liable for construction defects. (1/16/2020 Trial Tr.
23   80:1-82:5). Mr. Zarifi did, however, testify that he would be responsible for any structural
24   failure. (1/16/2020 Trial Tr. 81:8-18).
25          Cinco’s Plan proposes to establish a $200,000 fund for repairs to the
26   Stachowski/Stromberg residence in satisfaction of the Stachowski/Stromberg claims. The
27
     35
       Mr. Sheafe also testified that he understood Mr. Zarifi to be the builder of the Stachowski/Stromberg
28   house, and that Mr. Zarifi had encroached on a neighboring lot during the building process. (2/6/2020
     Trial Tr. 10:6-20, 70:24-71:3, 71:6-73:25).

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49              Desc      31
                                 Main Document    Page 31 of 70
 1   settlement provides that $200,000 would be deposited into an interest bearing escrow account
 2   and provides a mechanism for the release of funds based upon escrow instructions and the
 3   submission of invoices which would require the consent of Stachowski/Stromberg, the Debtor,
 4   and Cinco. Mr. Sheafe testified that he is the person who proposed the dollar amount based upon
 5   his experience in building homes. (2/6/2020 Trial Tr. 74:11-13).
 6                      i.    Probability of Success in Litigation
 7          At this juncture, there are a number of facts in dispute and this claim litigation is in its
 8   infancy. The Debtor’s probability of success in this litigation is far from certain.
 9          In reviewing the evidence related to this claim the Court notes that although the Debtor
10   argues that the sale contract waived any claims for alleged defects that were not identified and
11   remedied prior to closing, the sale contract also provides that “Builder Warranties [were]
12   provided during inspection period,” and further provides that certain warranties survive[d]
13   closing, including nondisclosure of any material latent defects. (TE 187). Additionally, at and
14   after the time of closing, the testimony reflects that repairs continued to be made on behalf of
15   Skyline. (See TE 187 at 56; 1/23/2020 Trial Tr. 124:18-125:2, 125:9-126:14, 137:20-138:4).
16          The Court further notes that although the Debtor argues that it cannot be sued for
17   construction defects because the builder was California Homes, not Skyline,36 citing to the
18   ROC’s dismissal of the complaint against Skyline in support of this argument, a review of the
19   report of the investigator from the ROC indicates that the complaint, which only alleged
20   unlicensed contracting, was dismissed without prejudice on the basis of insufficient evidence.
21   The investigator found, however, that Skyline Ridge and Mr. Zarifi, as the developer, would be
22   exempt from the licensing requirement under Arizona law, and the investigator further found
23   that Mr. Zarifi and Skyline had “sold the Warranty to the complainants for a two year period
24   and the warranty was valid at the time of this report.” (TE 195 at pp. 49-51).
25          Although Stachowski/Stromberg’s ROC complaint was dismissed, it was dismissed
26   without prejudice. Further, in Arizona, privity is not always required in order for a plaintiff to
27
28   36
       The Court notes that the address for California Homes is 3946 North Tyndall Avenue, Tucson, AZ.
     (TE 196). This property is listed as an asset of Skyline’s bankruptcy estate. (DE 72 at 10).

 Case 4:18-bk-01908-BMW         Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc     32
                                Main Document    Page 32 of 70
 1   maintain an action for breach of the implied warranty of workmanship and habitability, e.g.,
 2   Richards v. Powercraft Homes, Inc., 139 Ariz. 242, 245, 678 P.2d 427, 430 (Ariz. 1984), and
 3   under certain circumstances, the seller of a home has a duty to disclose defects such that the
 4   seller’s failure to do so “has the same legal effect as fraud and misrepresentation.” Hill v. Jones,
 5   151 Ariz. 81, 85, 725 P.2d 1115, 1119 (Ariz. Ct. App. 1986).
 6          All of the foregoing lend credence to the claims asserted by Stachowski/Stromberg and
 7   weigh against the Debtor’s success in this litigation.
 8                       ii.   Collectability
 9          Given that the Debtor is not asserting any claims against Stachowski/Stromberg, there
10   would be nothing for the Debtor to collect even if it were to be successful in defending against
11   the Stachowski/Stromberg claims. The only party that may encounter collectability issues is
12   Stachowski/Stromberg in the event the Debtor has insufficient funds on hand to pay any claim
13   that is ultimately allowed.
14                       iii. Complexity, Expense, Inconvenience, and Delay Attendant to
15                            Continued Litigation

16          Litigation of these claims would be complex, and litigation is necessarily costly,
17   inconvenient, and time-consuming. The Debtor could face a net loss given the expense of
18   litigation even in the event the Debtor were to succeed in defending against these claims. No
19   evidence was provided as to the estimated cost of litigation.
20                       iv.   The Interest of Creditors
21          This settlement would have no negative impact on secured or unsecured creditors holding
22   allowed claims, who would all receive prompt payment in full or in stipulated amounts under
23   Cinco’s Plan. Further, it is in the best interest of those holding unliquidated, contingent, and/or
24   disputed claims and insider claims that these claims be settled in order to give such claim holders
25   reasonable assurance that there will be sufficient funds to pay their claims to the extent allowed.
26   The only party that could potentially be negatively impacted by this settlement is Mr. Zarifi.
27   However, given the fact that the settlement limits the Debtor’s exposure to $200,000 and avoids
28   all litigation costs, which could be substantial, Mr. Zarifi could actually benefit from this


 Case 4:18-bk-01908-BMW            Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49          Desc      33
                                   Main Document    Page 33 of 70
 1   settlement.
 2          Ultimately, all of the In re A & C Properties factors are neutral or weigh in favor of
 3   settlement of the Stachowski/Stromberg claims, and the Court finds that the settlement terms
 4   are fair and equitable under the circumstances. However, the mechanism for disbursement of
 5   funds to Stachowski/Stromberg, as set forth in the proposed settlement, does not take into
 6   account the fact that Mr. Linscott is now the proposed Disbursing Agent. As proposed, it is
 7   unclear whether the Disbursing Agent would supplant the Debtor and Cinco in the claim
 8   distribution process. It is the determination of the Court that Cinco’s Plan would therefore need
 9   to be amended to clarify the Disbursing Agent’s authority over the distribution process.
10                 e.      Settlement of Cinco Claim
11          As set forth above, the Debtor, Cinco, Mr. Zarifi and Mr. Sheafe, and/or their affiliates,
12   have been involved in litigation for some time, with unresolved disputes regarding the amount
13   owed by Cinco on the Skyline Note, including whether interest is owing and in what amount,
14   Mr. Sheafe’s claims for pro-rata payment of the Sheafe Note with the Skyline Note, Cinco’s
15   contingent claims for attorneys’ fees, and Cinco’s claims for damages caused by alleged
16   dumping of construction debris on the Rancho Soldados Property.
17          Cinco’s Plan proposes to settle these disputes. Specifically, Cinco proposes to remit the
18   unpaid principal balance of the Skyline Note, applying all payments to principal, which balance
19   totaled approximately $2,793,959 as of March 2, 2020, to the Debtor in full satisfaction of the
20   Skyline Note; the Debtor and Mr. Zarifi would be required to remove what they have dumped
21   on the Cinco Soldados Property; and Cinco’s contingent claims for attorneys’ fees and for
22   asserted damages caused by the dumping of construction debris on the Cinco Soldados Property
23   would be released/waived.37 (See DE 588 at § IV.A.). Mr. Zarifi would retain his equity interest
24   in the Debtor, and Mr. Sheafe and Mr. Zarifi would retain their respective equity interests in and
25   personal claims against Cinco. (See DE 588 at §§ II.B.13 & IV.A.).
26          The Debtor opposes the settlement proposed by Cinco, and asserts that Skyline is entitled
27
     37
       Although counsel for Cinco represented in his post-trial brief and during closing arguments that Mr.
28   Sheafe was waiving his right to pro rata payment on the Sheafe Note, Cinco’s Plan does not include this
     provision.

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49              Desc      34
                                 Main Document    Page 34 of 70
 1   to interest, including default interest, on the Skyline Note, with the total amount due in the sum
 2   of $8,431,137.17 as of the time of trial. The Debtor asserts that: (1) the respective loan
 3   documents provide for interest and cannot be modified except through a signed writing; (2) any
 4   extrinsic evidence is inadmissible to contradict the plain terms of the documents; and (3) the
 5   settlement is therefore unfair and unreasonable.
 6                         i.      Probability of Success in Litigation
 7                                 aa. Skyline Note-Related Claims
 8          As set forth in the Operating Agreement of Cinco Soldados LLC (the “Operating
 9   Agreement”) dated July 17, 2006 (TE 87), Cinco Soldados was formed to enable its members
10   to invest, through the entity, in the Cinco Soldados Property. (TE 87 at § 3.1.2).
11          The Operating Agreement provided the following cash payments to fund the initial
12   capital contributions:
13                 A.           Sheafe Trust – the sum of    $166,600.00
14                 B.           Pina – the sum of            $166,700.00
15                 C.           Zarifi – the sum of          $250,000.00
16                 D.           El-Ghotme – the sum of       $250,000.00
17                 E.           Carlier – the sum of         $166,700.00
18   (TE 87 at § 3.1.3).
19          As noted above, the purchase of the Cinco Soldados Property was also funded, in part,
20   with the $6,000,000 Bank Loan. The members agreed to provide personal guaranties of the Bank
21   Loan in the following amounts:
22                 A.           Sheafe Trust – the sum of    $1,199,520.00
23                 B.           Pina – the sum of            $1,200,240.00
24                 C.           Zarifi – the sum of          $3,600,000.00
25                 D.           El-Ghotme – the sum of       $0.00; and
26                 E.           Carlier – the sum of         $1,200,240.00
27   (TE 87 at § 3.2.1).
28          Further, each member was responsible for providing funds for payments due under the


 Case 4:18-bk-01908-BMW              Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49       Desc     35
                                     Main Document    Page 35 of 70
 1   Bank Loan for his respective portion in the following percentages:
 2                 A.      Sheafe Trust –                16.66%
 3                 B.      Pina –                        16.67%
 4                 C.      Zarifi –                      25.00%
 5                 D.      El-Ghotme –                   25.00%
 6                 E.      Carlier –                     16.67%
 7   (TE 87 at § 3.2.1).
 8          The Operating Agreement also provides that Cinco would obtain a $4,000,000 loan from
 9   Mr. Zarifi or his affiliate, which would be subordinate to the Bank Loan (the “Skyline Loan”).
10   (TE 87 at § 3.2.2).
11          The Operating Agreement refers to the Skyline Loan as the “Subordinate Loan” and
12   provides that the loan would be subordinate to the Bank Loan and “on the same terms as the
13   approved Bank Loan.” (TE 87 § 3.2.2). The Operating Agreement further provides that the
14   members would execute personal guaranties of the Skyline Loan, which guaranties were to
15   “terminate automatically” upon an event to be set forth in the loan agreement relating to the
16   Skyline Loan, in the following amounts:
17                 (i)     Sheafe Trust – the sum of     $799,680.00
18                 (ii)    Pina – the sum of             $800,160.00
19                 (iii)   Zarifi – the sum of           $2,400,000.00
20                 (iv)    El-Ghotme – the sum of        $0.00; and
21                 (v)     Carlier – the sum of          $800,160.00
22   (TE 87 §3.2.2).
23          The Operating Agreement further provides that prior to each loan payment on the Skyline
24   Note, each member would provide payment of his respective portion in the same percentage
25   applicable to the Bank Loan as set forth in Section 3.2.1 of the Operating Agreement. (TE 87
26   § 3.2.2).
27          Mr. Carlier and Mr. Sheafe testified that because the Rancho Soldados Property was not
28   platted at the time of Cinco’s acquisition of the property, and had to be platted within one year


 Case 4:18-bk-01908-BMW         Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49           Desc     36
                                Main Document    Page 36 of 70
 1   in order to maintain the zoning entitlements on the property, Mr. Zarifi insisted, and the other
 2   members agreed, that $4 million of Mr. Zarifi’s equity contribution would be in the form of this
 3   subordinate loan secured by a second deed of trust on the Rancho Soldados Property.38 (DE 452
 4   at ¶ 14; 2/6/2020 Trial Tr. 19:10-18). Mr. Carlier and Mr. Sheafe understood that Mr. Zarifi
 5   would convert the Skyline Note into equity, equal to all other members, when the Rancho
 6   Soldados Property was platted.39 (DE 452 at ¶ 16; see 2/6/2020 Trial Tr. 19:10-18).
 7          The primary documents pertaining to the Skyline Loan include the Loan Agreement (the
 8   “Loan Agreement”) (TE 7), the Secured Promissory Note (the “Skyline Note”) (TE 8), the
 9   Second Deed of Trust and Fixture Filing (the “Skyline Deed of Trust”) (TE 9), and the
10   Amendment to Secured Promissory Note and Deed of Trust (the “Amendment to Skyline Note”)
11   (TE 10), collectively, the “Skyline Loan Documents”.
12          The Loan Agreement, dated July 21, 2006, provides for the $4 million loan from Skyline
13   to Cinco to fund a portion of the purchase price of the Cinco Soldados Property. (See TE 7 at
14   § 2.1). It further provides that the Skyline Loan is to be guaranteed by the Sheafe Trust, Mr.
15   Pina, Mr. Zarifi, and Mr. and Mrs. Carlier. (TE 7 at § 1.1).
16          The Loan Agreement provides for interest at the rate set forth in the Skyline Note. (TE 7
17   at § 2.3). The Skyline Note, dated July 21, 2006, in the original principal amount of $4,000,000,
18   provides for interest at the Prime Based Rate.40 (TE 8 at § 1). The Prime Based Rate is defined
19   as “[o]ne percent (1.00%) per annum above the Prime Rate[,]” which is defined as “[t]he rate of
20   interest most recently publicly announced in the Western Edition of The Wall Street Journal as
21   the ‘prime rate.’” (TE 8 § 1). The Prime Rate is subject to change, and under the Skyline Note,
22
23   38
        Although these are antecedent understandings, the Court is not admitting these understandings for
     purposes of impermissibly varying or contradicting the terms of a final written agreement; rather, the
24   Court is admitting these understandings for purposes of background and for purposes of analyzing
     Cinco’s reformation argument, see infra pp. 51-52. Thus, the parol evidence rule does not bar admission
25
     of this testimony. See Taylor v. State Farm Mut. Auto. Ins. Co., 175 Ariz. 148, 152, 854 P.2d 1134, 1138
26   (Ariz. 1993); Long v. City of Glendale, 208 Ariz. 319, 331, 93 P.3d 519, 531 (Ariz. Ct. App. 2004) (“the
     parol evidence rule does not apply to reformation claims”).
27   39
        See supra n. 38.
     40
        The Skyline Note gives Skyline the option of electing to have interest accrue at the LIBOR Based Rate
28   instead of the Prime Based Rate. (TE 8 at § 1). However, no party has contended that Skyline made such
     election.

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49               Desc      37
                                 Main Document    Page 37 of 70
 1   “[a]ny change in the ‘prime rate’ shall become effective as of the same date of any such change.”
 2   (TE 8 at § 1). The Skyline Note also provides for default interest at “[t]he Prime Based Rate plus
 3   six percent (6%) per annum” and late charges. (TE 8 at §§ 1, 6).
 4          The following are deemed events of default under the Skyline Note:
 5                 (a) default in the payment of principal or interest when due
                   pursuant to the terms hereof and the expiration of five (5) days after
 6
                   written notice of such default from Lender to Borrower; or
 7                 (b) the occurrence of an event of default under any of the other
                   Loan Documents;
 8                 (c) the occurrence of an event of default under any loan documents
 9                 relating to Borrower’s $6,000,000 loan from [the Bank.]

10   (TE 8 at § 9).41
11          The original maturity date of the Skyline Note was July 21, 2008. (TE 8 at § 1).
12          The Loan Agreement and Skyline Note provide that “[n]o provision of th[e] Note [or
13   Loan Agreement] may be changed, discharged, terminated, or waived except in a writing signed
14   by the party against whom enforcement of the change, discharge, termination, or waiver is
15   sought.” (TE 7 at § 7.13; TE 8 at § 12).
16          The Loan Agreement governs and prevails in the event of any inconsistencies between
17   the terms of the Loan Agreement and the terms of the Skyline Note. (TE 7 at § 7.4). None of the
18   Skyline Loan Documents refer to an agreement to convert the Skyline Note to equity.
19          According to the testimony of Mr. Carlier, a $500,000 payment was due on the Bank
20   Loan in January 2007, and some of the Cinco members were going to have trouble making this
21   required payment to the Bank. (DE 452 at ¶ 20). As a result, Mr. Sheafe negotiated and reached
22   an agreement with the Bank that if a payment of $1,666,667 was made on the Bank Loan, which
23   amount he proposed to loan to Cinco, the next curtailment payment on the Bank Loan would be
24   deferred for approximately one year and no funds would need to be advanced by other Cinco
25   members until that time. (DE 452 at ¶ 21; TE 93; TE 95). Mr. Carlier’s testimony on this issue
26   was supported by Mr. Sheafe and not controverted. (See 1/16/2020 Trial Tr. 22:14-23:8, 33:21-
27
28   41
        The Loan Agreement provides that additional events are events of default, none of which are relevant
     to the dispute at hand. (TE 7 at § 6.1).

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49              Desc      38
                                 Main Document    Page 38 of 70
 1   23; 2/6/2020 Trial Tr. 27:10-28:11).
 2          In order to memorialize this transaction, Mr. Sheafe notified the members, by
 3   memorandum dated November 30, 2006, that an amendment to the Operating Agreement was
 4   necessary, which memorandum attached a form of amendment. (TE 97). Cinco asserts that its
 5   members executed a First Amendment to Operating Agreement of Cinco Soldados LLC (the
 6   “First Amendment”) (TE 98) effective as of December 1, 2006. (2/6/2020 Trial Tr. 33:5-8; see
 7   also 2/6/2020 Trial Tr. 33:9-34:23). Mr. Zarifi, however, disputes the validity and effectiveness
 8   of the First Amendment. (See DE 420 at ¶ 27). Mr. Zarifi does not dispute that it is his signature
 9   on the document. (12/18/2019 Trial Tr. 152:19-153:11). Rather, he asserts that he signed a
10   document, but not the First Amendment, and points to the footers on the pages of the First
11   Amendment, which are not identical, in support of his position. (12/18/2019 Trial Tr. 153:12-
12   20; 1/16/2020 Trial Tr. 91:6-92:4). Mr. Zarifi could not, however, identify, describe with any
13   specificity, or produce a copy of the document he asserts he did sign. (See 12/18/2019 Trial Tr.
14   153:21-25; 1/16/2020 Trial Tr. 118:2-119:7).
15          The signature page, which bears Mr. Zarifi’s signature, has a footer dated November 29,
16   2006. (TE 98; 12/18/2019 Trial Tr. 26:11-13, 28:1-6, 44:4-13). Mr. Carlier’s, Mr. Sheafe’s, and
17   Mr. Pina’s signatures appear on the same page. (TE 98). As with the Operating Agreement, Mr.
18   El-Ghotme signed a counterpart because he was not physically present in Arizona. (12/17/2019
19   Trial Tr. 211:12-14, 211:21-212:14; see TE 98). The main body of the document and the separate
20   signature page, which Mr. El-Ghotme signed42 and faxed from Lebanon to Mr. Sheafe in
21   Tucson, contain footers dated December 5, 2006. (TE 98; 2/6/2020 Trial Tr. 33:23-34:23).
22          Mr. McEvoy testified that, as counsel for Cinco, he participated in the preparation of the
23   First Amendment. (DE 423 at ¶ 13). Mr. McEvoy testified that the only differences between the
24   draft of the amendment (TE 97) and the executed version (TE 98) are as follows:
25
26
     42
       Although Mr. Zarifi argued that Mr. El-Ghotme’s signature was inauthentic and/or invalid, “[a] witness
     may testify to a matter only if evidence is introduced sufficient to support a finding that the witness has
27   personal knowledge of the matter[,]” Fed. R. Evid. 602, and the Court is not persuaded that Mr. Zarifi
     has personal knowledge with respect to these topics. Further, Mr. Sheafe testified that he was personally
28   involved in the dissemination and receipt of the faxed signature page signed by Mr. El-Ghotme. (2/6/2020
     Trial Tr. 33:23-34:23).

 Case 4:18-bk-01908-BMW           Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                 Desc      39
                                  Main Document    Page 39 of 70
 1          • the percentage payment due to the Sheafe Trust of unapplied or unused interest
 2             reserve increased from 16.66% in the November 29, 2006 draft to 27.78% in the pages
 3             date stamped December 5, 2006;
 4          • the reference to the “Subordinate Loan” is clarified in the pages date stamped
 5             December 5, 2006 to refer to this as the Skyline Ridge LLC Loan; and
 6          • Sharon K. Sheafe was removed from the signature pages.
 7   (DE 423 at ¶¶ 15-17).
 8          Mr. McEvoy further testified that the signed copy of the First Amendment, attached to
 9   his Declaration, and referenced as Trial Exhibit 98, is the copy he maintains in his file.
10   (1/16/2020 Trial Tr. 130:22-131:20).
11          Given that Mr. Zarifi did not dispute that it was his signature on page three of the First
12   Amendment, and given that the changes between the draft and the signed document are not
13   material, and do not adversely impact Mr. Zarifi’s interest, the Court does not find Mr. Zarifi’s
14   argument that he signed a different document to be credible or significant.
15          Mr. Zarifi argues in the alternative that the First Amendment could not be effective
16   because it is not signed by the Bank or Skyline, and under the loan documents, the Bank and
17   Skyline were required to give written approval of any amendments to the Operating Agreement.
18   (1/16/2020 Trial Tr. 92:4-94:19). As an initial matter, the Loan Agreement provides at Section
19   5.11 that Cinco shall not allow any amendments to its Operating Agreement without Skyline’s
20   prior written consent, which consent shall not be unreasonably withheld or delayed. (TE 7). It
21   does not require that Skyline sign an amendment, as inferred by Mr. Zarifi. There was no
22   evidence presented as to whether such consent was requested. In any event, it is unlikely that
23   such consent could have reasonably been withheld, given that the payment to be made by Mr.
24   Sheafe through Cinco would benefit Skyline by avoiding a payment default under the Alliance
25   Loan. This payment also preserved Mr. Zarifi’s equity interest in both Cinco and Skyline.
26          Further, Mr. Zarifi knew about Mr. Sheafe’s proposal to make a loan to Cinco, which
27   loan is addressed in the First Amendment, such knowledge is imputed to Skyline, and there is
28   no indication that Skyline objected to the loan at any point in time.


 Case 4:18-bk-01908-BMW         Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49           Desc     40
                                Main Document    Page 40 of 70
 1          Given that the Bank Loan documents were never introduced into evidence, there is no
 2   way for this Court to evaluate the second prong of Mr. Zarifi’s alternative argument, nor is it
 3   necessary given that the Bank Loan has been paid off.
 4          In sum, although the Debtor and Mr. Zarifi objected to the admissibility of the First
 5   Amendment on foundation and authenticity grounds, an original of a document is not required,
 6   and other evidence of the content of the writing is admissible, if the original is lost other than in
 7   bad faith or the original cannot be obtained through judicial process, and in this case, the Court
 8   finds that Cinco laid a proper foundation and authenticated the First Amendment. See Fed. R.
 9   Evid. 1004. The Court, therefore, overrules the objection to the First Amendment and admits
10   Trial Exhibit 98.
11          The First Amendment: (1) provides for Cinco’s procurement of a second subordinate loan
12   from the Sheafe Trust in the amount of $1,666,667.00 (the “Sheafe Loan”); (2) provides for the
13   repayment of the Sheafe Loan in the same proportion and at the same time as the Skyline Note,
14   and specifically provides that “[f]or purposes of illustration, if 25% of the Subordinate Loan
15   shall be repaid by the Company, then upon such repayment the Company also shall repay 25%
16   of the Sheafe Loan to the Sheafe Trust[;]” (3) provides that [t]o the extent that [Cinco] shall be
17   liable to pay any imputed interest to the Sheafe Trust in connection with the Sheafe Loan, such
18   imputed interest shall be allocated and charged exclusively to Sheafe so no other member shall
19   have any liability . . . to contribute money to [Cinco] to pay such imputed interest[;]” (4) provides
20   that “[t]o the extent that [Cinco] shall be liable to pay any imputed interest and/or loan fees to
21   the holder of the Subordinate Loan (Skyline Ridge LLC Loan) in connection with the
22   Subordinate Loan, such imputed interest and loan fees shall be allocated and charged exclusively
23   to [Mr.] Zarifi so that no other Member shall have any liability (however allocated to such other
24   Members) to contribute any money to [Cinco] to pay such imputed interest or loan fees[;]” and
25   (5) provides that “[t]o the extent of any inconsistency between the terms and provisions of this
26   First Amendment, and the terms and provisions of the Operating Agreement, the terms and
27   provisions of this First Amendment shall govern and control.” (TE 98).
28          The Sheafe Loan is evidenced by a Promissory Note, dated December 6, 2006, in the


 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc      41
                                 Main Document    Page 41 of 70
 1   principal amount of $1,666,667.00 (the “Sheafe Note”). (TE 101). The Sheafe Note was
 2   executed by Mr. Sheafe, as manager of Cinco as the borrower, payable to the Sheafe Trust as
 3   the lender. (TE 101). The Sheafe Note provides for interest at 12%, calculated monthly, but not
 4   compounded. (TE 101 at § 3). The maturity date in the Sheafe Note is December 1, 2015. (TE
 5   101 at § 1).
 6             Mr. Sheafe testified that although the Sheafe Note provided for interest, it was his
 7   understanding that like the Skyline Note, no interest would accrue, and the Sheafe Note would
 8   be converted to equity upon the recording of the plat on the Rancho Soldados Property.
 9   (2/6/2020 Trial Tr. 38:25-39:13). The Sheafe Note says nothing about converting the note into
10   equity upon the recording of the plat, although Mr. Sheafe maintains that was the agreement
11   between the parties. (See TE 101; 2/6/2020 Trial Tr. 39:11-19). Mr. Sheafe did not calculate or
12   make demand for payment of interest on the Sheafe Note. (2/6/2020 Trial Tr. 39:5-11). Further,
13   the Sheafe Note matured, is due and payable, and no payments have been made. (See TE 101;
14   2/6/2020 Trial Tr. 39:5-11, 40:13-17).
15             Mr. Sheafe’s testimony is consistent with the memorandum he sent to the other members
16   of Cinco dated October 24, 2006, which references conversion of the Sheafe Note and Skyline
17   Note to equity, and is consistent with Mr. Carlier’s testimony.43 (TE 94; DE 452 at ¶¶ 16-17;
18   12/18/2019 Trial Tr. 22:1-2).
19             Pursuant to the First Amendment and Sheafe Note, the Sheafe Trust advanced $1,666,667
20   to Cinco to pay off its portion of the Bank Loan. (12/18/2019 Trial Tr. 44:17-20; 2/6/2020 Trial
21   Tr. 35:22-36:5). The amount Mr. Sheafe advanced was more than his personal guarantee on the
22   Bank Loan. (2/6/2020 Trial Tr. 29:2-3).
23             Mr. Sheafe and Mr. Zarifi ultimately absorbed the interests of the other members and
24   recalculated their member interests. (TE 106). Mr. Sheafe and Mr. Zarifi also began privately
25   capitalizing improvements to the Rancho Soldados Property and paying operating expenses
26   using their own personal funds. (2/6/2020 Trial Tr. 43:4-10, 44:8-21). In total, Mr. Sheafe
27   testified that he contributed at least an additional $1,856,459 to Cinco, after he funded the Sheafe
28
     43
          With respect to antecedent understandings, see supra n. 38.

 Case 4:18-bk-01908-BMW             Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49         Desc      42
                                    Main Document    Page 42 of 70
 1   Loan, to fund the improvements, make payments on the Bank Loan,44 and pay Cinco’s operating
 2   expenses. (2/6/2020 Trial Tr. 43:1-44:21, 46:15-48:4, 49:22-50:2, 50:14-18; TE 106; TE 108).
 3   Mr. Sheafe further testified that he would not have contributed these funds had he been told that
 4   the Skyline Note was accruing interest or had he known that Mr. Zarifi was not going to convert
 5   the Skyline Note to equity given that under such scenario, he would not have been able to recoup
 6   his investment and would have been better off walking away. (2/6/2020 Trial Tr. 44:19-45:13,
 7   48:5-14, 50:9-13). In total, Mr. Sheafe estimates that he has invested approximately $6.7-6.8
 8   million in Cinco and the Rancho Soldados Property. (2/6/2020 Trial Tr. 51:2-52:9, 88:11-17).
 9          On June 23, 2014, the parties executed the Amendment to Skyline Note, which: (1)
10   extended the maturity date with respect to payment of the principal balance under the Skyline
11   Note to June 30, 2016; and (2) acknowledged that “[a] dispute exist[ed] between the parties as
12   to whether any interest [was] owing, or ever has been owed, on the debt relating to the Loan
13   Documents.” (TE 10). As of the date of the Amendment to Skyline Note, Cinco had not made
14   any payments on the principal balance owing under the Skyline Note. (TE 10 at ¶ B).
15          In approximately 2014, Cinco began selling Rancho Soldados Property lots. (2/6/2020
16   Trial Tr. 118:4-7). As of May 1, 2019, payments totaling no less than $940,085.05 had been
17   made on the Skyline Note from properties sold within the Rancho Soldados Property.45 (See TE
18   4; DE 583 at § 2). Since May 1, 2019, additional payments totaling no less than $272,493.13
19   have been made on the Skyline Note from properties sold within the Rancho Soldados
20   Property.46 (DE 573; DE 581). There have never been any payments made on the Sheafe Note.
21
22
     44
        Ultimately, after having absorbed Mr. Pina’s, Mr. Carlier’s, and Mr. El-Ghotme’s portions of the Bank
     Loan, Mr. Sheafe paid approximately 2/3 of the Bank Loan and Mr. Zarifi paid about 1/3 of the Bank
23   Loan. (2/6/2020 Trial Tr. 95:18-24).
     45
        According to the calculation of the Skyline Loan balance the Debtor introduced into evidence during
24   the course of the confirmation hearing, as of May 1, 2019, Cinco had made payments totaling
     $940,085.05 on the Skyline Note. (See TE 4). However, according to the Debtor’s closing brief, as of
25
     May 1, 2019, Cinco had made payments totaling $965,949.65 on the Skyline Note. (DE 583 at § II).
26      It is Cinco’s position that as of March 2, 2020, it had made payments totaling $1,206,041.00 on the
     Skyline Note. (See DE 588 at § IV.A.).
27   46
        For a period of time, the parties operated in accordance with an Irrevocable Escrow Instructions
     Agreement (TE 112) and for another period of time, the parties operated in accordance with a Settlement
28   Agreement (TE 11), but there is currently no agreement in place with respect to what happens to the
     proceeds from a sale of property within the Rancho Soldados Property. (2/6/2020 Trial Tr. 63:1-2).

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49               Desc      43
                                 Main Document    Page 43 of 70
 1   (DE 427 at ¶ 16; 2/6/2020 Trial Tr. 40:13-14).
 2          It is Cinco’s position that the parties agreed that: (1) contrary to the express terms of the
 3   Skyline Note, the Skyline Note would not bear interest; (2) contrary to the express terms of the
 4   Skyline Note, the Skyline Note would be converted into equity when the plat was recorded in
 5   2007; and (3) the Skyline Note would be paid pro rata with the Sheafe Note.
 6          It is the Debtor’s position that the express terms of the Skyline Loan Documents, as well
 7   as the statute of frauds, parol evidence rule, and related doctrines, bar Cinco’s arguments. It is
 8   also the Debtor’s position that the Skyline Note began to accrue interest from the date of the
 9   Skyline Note, began to accrue default interest on July 21, 2008, which was the original maturity
10   date, and that the balance of the Skyline Note as of May 30, 2019 was $8,431,137.17,
11   representing $4,000,000 in unpaid principal, $1,787,803.84 in unpaid non-default interest, and
12   $2,643,333.33 in unpaid default rate interest. (TE 4; 12/17/2019 Trial Tr. 27:12-14, 63:24-64:2,
13   64:24-2, 65:7-9). To reach these figures, the Debtor applied the $940,085.05 it asserts had been
14   paid on the Skyline Note as of May 1, 2019 to accrued interest. (TE 4; see DE 416 at ¶ 18).
15          Cinco counters that: (1) the First Amendment is ambiguous and should be interpreted as
16   a manifestation of the parties’ agreement that interest would not accrue under the Skyline Note
17   or Sheafe Note; and, alternatively, (2) the parties’ conduct is admissible to prove that the parties
18   agreed that no interest would accrue on the Skyline Note and/or that the Skyline Note was to be
19   converted into equity, citing theories of oral modification, course of dealing, part performance,
20   restitution, reformation, and estoppel.
21          Cinco argues that even if the Skyline Loan accrues interest, the Debtor’s loan calculation
22   is incorrect because: (1) the maturity date was extended to June 30, 2016; (2) even after the
23   extended maturity date, there was no demand for payment made until about the time the Bank
24   Loan was paid off in approximately August of 2016; and (3) the first time that interest income
25   was reported on one of the Debtor’s monthly operating reports was in the April 2019 report.
26          At this juncture, the Court need only weigh the probability of each party’s success on the
27   merits in order to determine whether the proposed compromise is fair and equitable.
28          As an initial matter, the proposed settlement before the Court is between Cinco and


 Case 4:18-bk-01908-BMW         Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc      44
                                Main Document    Page 44 of 70
 1   Skyline. The Cinco Plan would not affect the rights or liabilities of Mr. Sheafe or his affiliates,
 2   or Mr. Zarifi or his affiliates other than Skyline, with respect to Cinco. (DE 588 at § IV.A.).
 3   There is also nothing in Cinco’s Plan that purports to affect the rights or liabilities as between
 4   Mr. Sheafe or his affiliates, and Mr. Zarifi or his affiliates, other than Skyline.47
 5          The Court will address Cinco’s litigation theories in turn.
 6          Cinco contends that the imputed interest provision in the First Amendment overrides the
 7   interest provision in the Skyline Note. Cinco contends that such provision would only have been
 8   included if the parties had reached an agreement that interest would not accrue on either the
 9   Skyline Note or the Sheafe Note.
10          Although “a contract should be interpreted, if at all possible, in a way that does not render
11   parts of it superfluous,” Taylor v. State Farm, 175 Ariz. at 158, 854 P.2d at 1145, the Court is
12   not persuaded that the First Amendment can or should be read as nullifying the interest provision
13   in the Skyline Note. As an initial matter, the First Amendment amends the Operating Agreement,
14   not the Skyline Note. Further, the imputed interest provision could be read as a fall back
15   provision applicable in the event either Mr. Zarifi or Mr. Sheafe waived the right to charge
16   interest on his respective loan.
17          As an alternative argument to overcome the interest provision in the Skyline Note, Cinco
18   contends that the parties orally modified the interest provision in the Skyline Note.
19          Under Arizona law, a modification to a material term in an agreement that falls within
20   the statute of frauds48 must generally be in writing in order to be enforceable. Best v. Edwards,
21   217 Ariz. 497, 500, 176 P.3d 695, 698 (Ariz. Ct. App. 2008). However, Cinco argues that
22   because Skyline never received an interest payment and never demanded that interest be paid,
23   the interest term in the Skyline Note is immaterial, and therefore the oral modification need not
24   have been in writing.
25          Generally, the Court would not find Cinco’s argument particularly persuasive given that
26
27   47
        Thus, the Court need not address Cinco’s restitution theory given that the party with standing to assert
     a restitution claim would be Mr. Sheafe and/or his affiliates, not Cinco.
28   48
        There is no genuine dispute that the Skyline Note would generally fall within the scope of Arizona’s
     statute of frauds. See also A.R.S. § 44-101(9).

 Case 4:18-bk-01908-BMW           Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                 Desc      45
                                  Main Document    Page 45 of 70
 1   provisions for interest are typically essential terms of loan agreements promissory notes. See,
 2   e.g., In re Commercial Servs. Bldg. Inc., No. 8:09-BK-20845-ES, 2019 WL 2403228, at *7
 3   (B.A.P. 9th Cir. June 5, 2019). However, the evidence presented in this case indicates that the
 4   parties acted for years as if no interest was due and owing on the Skyline Note; specifically, no
 5   monthly interest payments were made on the Skyline Note, no statements were issued, the books
 6   of Skyline did not record interest liability, nor did the tax returns, and no demand was made on
 7   the Skyline Note until after payoff of the Bank Loan. Based on this evidence a court could
 8   foreseeably find Cinco’s argument as to the materiality of the interest rate in the Skyline Note
 9   persuasive.
10          Even if a court were not persuaded by Cinco’s immateriality argument, if application of
11   the statute of frauds in a particular instance would result in fraud or lead to an inequitable result,
12   application of the statute of frauds can be circumvented, as has long been recognized by Arizona
13   courts. Owens v. M.E. Schepp Ltd. P’ship, 218 Ariz. 222, 225-26, 182 P.3d 664, 667-68 (Ariz.
14   2008); Best v. Edwards, 217 Ariz. at 500, 176 P.3d at 698 (quoting Cottrell v. Nurnberger, 131
15   W.Va. 391, 47 S.E.2d 454, 463-64 (W. Va. 1948)).
16          The overlapping doctrines of equitable estoppel and part performance, in particular, can
17   be applied to overcome application of the statute of frauds. See In re Peter Peter Cottontail,
18   LLC, 498 B.R. 242, 248 (Bankr. D. Ariz. 2013); Owens v. M.E. Schepp Ltd. P’ship, 218 Ariz.
19   at 226, 182 P.3d at 668. Cinco argues that both such doctrines apply in this case.
20          Equitable estoppel “precludes one because of ‘his own acts from asserting a right to the
21   detriment of another who, entitled to rely on such conduct, has acted thereon.’” Best v. Edwards,
22   217 Ariz. at 502-03, 176 P.3d at 700-01 (quoting Waugh v. Lennard, 69 Ariz. 214, 223, 211
23   P.2d 806, 812 (Ariz. 1949)). In order “to assert equitable estoppel and avoid the statute of frauds,
24   a promisee must ‘show substantial additional detriment,’ . . . beyond just the loss of the benefit
25   of the alleged agreement.” Id. (quoting Del Rio Land, Inc. v. Haumont, 118 Ariz. 1, 7, 574 P.2d
26   469, 475 (Ariz. Ct. App. 1977)).
27          Under the related part performance exception to the statute of frauds, “the acts of part
28   performance take an alleged contract outside the statute [of frauds] . . . if they cannot be


 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49              Desc      46
                                 Main Document    Page 46 of 70
 1   explained in the absence of the contract.” Owens v. M.E. Schepp Ltd. P’ship, 218 Ariz. at 226,
 2   182 P.3d at 668. In order for the part performance exception to apply, there must be performance
 3   that is “unequivocally referable” to the alleged agreement such that the performance alone,
 4   without the aid of the words of the promise, would be unintelligible, or at a minimum,
 5   extraordinary. Id. (quoting Burns v. McCormick, 233 N.Y. 230, 135 N.E. 273 (N.Y. Ct. App.
 6   1922)); see also In re Peter Peter Cottontail, LLC, 498 B.R. 242, 248-49 (Bankr. D. Ariz. 2013).
 7   Asin the equitable estoppel context, the party asserting the part performance exception must
 8   establish sufficient detrimental reliance. See In re Peter Peter Cottontail, LLC, 498 B.R. at 248-
 9   50.
10          In this case, a court adjudicating the underlying merits of the parties’ claims could find
11   that: (1) had Mr. Sheafe, in his capacity as manager of Cinco, not been operating under the
12   understanding that the Skyline Note would be converted into equity and/or would not bear
13   interest, would not have renegotiated the Bank Loan on six different occasions, and would have
14   allowed the Bank to foreclose, rather than make additional advances to Cinco to cover payments
15   on the Bank Loan, complete infrastructure, and pay property taxes; (2) as such, Cinco, acting
16   through its manager, relied to its detriment on an oral agreement that the Skyline Note would be
17   converted into equity and/or would not bear interest; (3) Cinco’s subsequent actions, including
18   Cinco’s execution of the Sheafe Note, represent sufficiently substantial additional detriment
19   beyond the loss of the benefit of the alleged agreement; and (4) Mr. Sheafe, as manager of Cinco,
20   sufficiently performed in accordance with an agreement that the Skyline Note would be
21   converted into equity and/or would not bear interest in a manner unequivocally referable to the
22   existence of such agreement. Based upon the foregoing, a court could find the doctrine of part
23   performance and/or equitable estoppel applicable to overcome application of the statute of
24   frauds.49
25          A court could also find an enforceable oral modification under the circumstances given
26   49
       Because Cinco has established colorable claims to overcome application of the statute of frauds, Cinco
27   has established colorable claims to overcome the term in the Skyline Note requiring that changes to the
     Skyline Note be in writing. Eng v. Stein, 123 Ariz. 343, 346, 599 P.2d 796, 799 (Ariz. 1979); Harbor
28   Mech., Inc. v. Arizona Elec. Power Co-op., Inc., 496 F. Supp. 681, 686 (D. Ariz. 1980); Schrock v. Fed.
     Nat. Mortg. Ass’n, No. CV 11-0567-PHX-JAT, 2011 WL 3348227, at *7 (D. Ariz. Aug. 3, 2011).


 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49               Desc      47
                                 Main Document    Page 47 of 70
 1   that: (1) the parties acted for years as if no interest was due and owing on the Skyline Note;
 2   (2) no statements were issued; (4) Cinco did not record interest liability on its records or its tax
 3   returns; (5) Mr. Zarifi did not mention the lack of interest on Cinco’s books to Cinco’s
 4   accountant when he met and reviewed records; (6) no demands for payment were made until
 5   around the time that the Alliance Note was paid in approximately August of 2016; and (7) no
 6   default notices were ever issued. (12/17/2019 Trial Tr. 71:3-72:6; 12/18/2019 Trial Tr. 51:16-
 7   24; 52:2-53:8, 175, 183; DE 427 at ¶¶ 8, 12, 15; 2/6/2020 Trial Tr. 20-21, 116; 2/6/2020 Trial
 8   Tr. 20:17-25; DE 427 at ¶¶ 12, 15).
 9          The only calculation of the amount due on the Skyline Note submitted into evidence
10   before this Court was prepared by the Debtor’s bankruptcy counsel. (12/17/2019 Trial Tr. 153:4-
11   7, 154:16-155:1; TE 4). Although such calculation was reviewed by Mr. Linscott, Mr. Linscott
12   did not prepare the calculations, and Mr. Linscott’s review of the loan balance was based on a
13   number of assumptions, including that the Skyline Note began to accrue default interest when
14   Cinco failed to pay the outstanding balance due on the original maturity date of July 21, 2008,
15   and that all payments received on the Skyline Note were to be applied against accrued interest.
16   (DE 416 at ¶ 18; 12/17/2019 Trial Tr. 26:17-27:1, 32:6-8, 61:10-11, 90:5-9).
17          The Debtor’s calculation of interest on the Skyline Note includes in excess of $2.6 million
18   in default rate interest, commencing on the original maturity date of July 21, 2008, even though
19   the maturity date was extended to June 30, 2016. (TE 4). Further, there was no evidence
20   presented that a written demand was made, as required under the Skyline Note, to trigger an
21   event of default. (See 12/17/2019 Trial Tr. 65:18-20; 2/6/2020 Trial Tr. 20:21-25, 21:14-21,
22   25:3-6; DE 423 at ¶ 25; TE 8). Thus, even if interest accrues on the Skyline Note, it would accrue
23   at the non-default rate only, which would reduce the debt obligation as calculated by Skyline by
24   approximately $2,643,333.33.
25          Further, the First Amendment contains provisions for potential “imputed interest,” which
26   is the interest imputed by the IRS if either the Skyline Note or the Sheafe Note had no interest
27   or an interest rate lower than the applicable federal rate of interest (“AFR”). (TE 98; DE 423 at
28   ¶ 21). Given that the face interest rate on both notes is above the AFR, this provision could


 Case 4:18-bk-01908-BMW         Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc      48
                                Main Document    Page 48 of 70
 1   support a finding that there existed an agreement that the notes were actually interest free. (See
 2   DE 423 at ¶¶ 22-24; 1/23/2020 Trial Tr. 27:13-28:1, 36:1-6, 38:17-22, 45:18-46:6; 2/6/2020
 3   Trial Tr. 37:2-38:7, 38:12-24).
 4          Cinco has also asserted course of dealings and reformation theories50 in support of its
 5   position. Although Cinco did not develop its course of dealings theory through its briefing or
 6   argument, under the theory of reformation, “[a] court can reform a contract where it does not
 7   express the terms of the agreement reached by the parties as a result of a mutual mistake.” Radix
 8   Law PLC v. Mullen, No. CV-19-05248-PHX-JAT, 2020 WL 1139148, at *1 (D. Ariz. Mar. 9,
 9   2020). A party seeking reformation of a written agreement must establish that the parties to the
10   agreement mutually agreed to the terms the party is seeking in its claim for reformation, but that
11   there was a mistake during the execution of the written agreement with respect to those terms.
12   Id. (citing in part SWC Baseline & Crismon Inv’rs, L.L.C. v. Augusta Ranch Ltd. P’ship, 228
13   Ariz. 271, 279, 265 P.3d 1070, 1078 (Ariz. Ct. App. 2011)).
14          Because “mistakes are the exception, not the rule” and because the law of contracts
15   “attaches great weight to the written expression of an agreement[,]” “the remedy of reformation
16   should be granted sparingly.” Id. at *2. That being said, “[b]ecause reformation is a form of
17   equitable relief, the court has discretion in deciding whether to invoke it.” Id.
18          The Cinco organizational documents and the Skyline Loan Documents show that they
19   are not consistent with the understandings of the parties or the parties’ subsequent course of
20   conduct.
21          Mr. Zarifi, Mr. Sheafe, and Mr. Carlier testified that the members of Cinco agreed among
22   themselves how Bank Loan payments would be allocated, but the parties’ agreements regarding
23   payment allocations do not match those set forth in the Operating Agreement. (12/18/2019 Trial
24   Tr. 34:7-16, 38:24-39:17; 1/16/2020 Trial Tr. 15:11-16:4; 2/6/2020 Trial Tr. 16:6-17:1, 133:2-
25   11). For example, pursuant to the Operating Agreement, Mr. Zarifi was responsible for 25% of
26   the Bank Loan payments. (TE 87 at § 3.2.1). Mr. Zarifi, however, testified that he was never
27
28   50
        The Court will note that “the parol evidence rule does not apply to reformation claims.” Long v. City
     of Glendale, 208 Ariz. at 331, 93 P.3d at 531.

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49               Desc      49
                                 Main Document    Page 49 of 70
 1   responsible for any Bank Loan payments and made no Bank Loan payments until he took over
 2   other members’ bank obligations in order to increase his equity interest in Cinco. (12/18/2019
 3   Trial Tr. 137:4-138:3, 138:14-139:5). Mr. Carlier testified that the understanding of the members
 4   was that the Bank Loan was to be paid 5/6 by Sheafe/Pina/Carlier and 1/6 by Zarifi/El-Ghotme.
 5   (12/18/2019 Trial Tr. 34:7-16, 39:14-17). Mr. Zarifi did not controvert this percentage split, but
 6   contends that El-Ghotme was responsible for the 1/6 payment. (1/16/2020 Trial Tr. 15:11-16:4,
 7   20:16-19).
 8          The Operating Agreement further provides that Mr. Zarifi guaranteed 50% of the Bank
 9   Loan in the amount of $3.6 million. (TE 6 at § 3.2.1). Mr. Zarifi testified that he guaranteed his
10   brother-in-law’s 25%, which would be $1.8 million. (1/16/20 Trial Tr. 17). However, there was
11   no explanation as to why Mr. Zarifi would guarantee 50% of the Bank Loan, yet not be
12   responsible for any payments on the Bank Loan.
13          Further, with respect to the Skyline Loan, the Operating Agreement provides that Mr.
14   Zarifi would be responsible for payments in the same percentage as on the Bank Loan, which
15   would be 25%, and that he would guarantee the Skyline Loan in the sum of $2.4 million. (TE
16   87 at § 3.2.2). These provisions have been ignored, or overlooked, by Skyline, but, as counsel
17   for Skyline pointed out in closing arguments, there is no dispute that Mr. Zarifi would not have
18   agreed to make payments on the Skyline Note. (4/9/2020 Trial Tr. 33:2-12).
19          Additionally, although the Skyline Note and the Sheafe Note contain interest provisions,
20   it is the testimony of Mr. Sheafe and Mr. Carlier that such obligations would not accrue interest,
21   as they were to be converted to equity upon the platting of the Cinco Soldados Property. (DE
22   425 at ¶¶ 16-17; 2/6/2020 Trial Tr. 19:10-18, 38:25-39:13; see also TE 93).
23          It is clear that the Cinco documents and the Skyline Loan did not accurately reflect the
24   understandings of the parties. What is not clear is whether there was a mutual agreement as to
25   any of foregoing terms. Although a court could find grounds to reform the Skyline Note, it is
26   not so clear what the terms of reformation would be.
27                           bb. Dumping Claims
28          With respect to Cinco’s claim for damages arising from the Debtor’s and/or Mr. Zarifi’s


 Case 4:18-bk-01908-BMW         Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49            Desc     50
                                Main Document    Page 50 of 70
 1   alleged dumping of debris on the Rancho Soldados Property, Mr. Sheafe testified that without
 2   permission and without warning, approximately two years ago, Mr. Zarifi and/or Skyline started
 3   stacking construction debris on the Rancho Soldados Property, and such debris now covers
 4   approximately 1.5 to 2 acres of the Rancho Soldados Property. (2/6/2020 Trial Tr. 79:15-21,
 5   80:24-25, 124:3-126:8). Mr. Sheafe alleges that the debris has and continues to damage Cinco
 6   because it has upset Rancho Soldados Property residents, scared away potential buyers of
 7   Rancho Soldados Property homes, and prevented Cinco from building the next phase of its
 8   development. (2/6/2020 Trial Tr. 80:11-25, 81:5-7). Neither Mr. Zarifi nor Skyline has denied
 9   Cinco’s dumping allegations.
10           In sum, based upon the foregoing, the Debtor’s likelihood of success on the merits is
11   uncertain.
12                        ii.   Collectability
13           For purposes of collection on a secured debt, the underlying collateral and ability to
14   realize that collateral are important factors in assessing the collectability of that debt. (See
15   12/17/2019 Trial Tr. 87:11-16). Based on Mr. Bradley’s appraisal, the as is bulk sale value51 of
16   the Rancho Soldados Property was $5 million as of May 2, 2019. (DE 404 at ¶ 4, Ex. B; TE 16).
17   Although Mr. Zarifi and Mr. S. Zarifi offered opinions as to the value of the Cinco Property,
18   neither is the owner of the property or qualified to offer an expert opinion as to the value of the
19   property. Further, although Mr. Sheafe opined that the Cinco Soldados Property was worth
20   $6 million as of the time of trial, it is the determination of the Court that the best evidence of
21   value is that submitted by Mr. Bradley. Two finished lots have since been sold, reducing the
22   value of Cinco’s interest in the Cinco Soldados Property to under $5 million. (See DE 573; DE
23   581).
24           Based upon its appraised value, the Debtor’s maximum collectible claim on the Skyline
25   Note is approximately $5 million, which is approximately $3.4 million less than the Debtor’s
26
27   51
       The as is bulk sale value is Mr. Bradley’s opinion as to “the most probable price for which the entirety
     of the [Cinco Soldados Property] could be sold to a single purchaser acquiring the [Cinco Soldados
28   Property] in exactly the condition it was in on May 2, 2019, without any further improvements, repairs,
     or refinement.” (DE 404 at ¶ 5).

 Case 4:18-bk-01908-BMW           Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                Desc      51
                                  Main Document    Page 51 of 70
 1   asserted claim under the Skyline Note, and the collection of which would require continued
 2   litigation of the underlying claims and foreclosure litigation. Further, given the provision in the
 3   First Amendment that requires proportional payment of the Sheafe Note, the amount Skyline
 4   could collect on its note would be further reduced.
 5          The collectability of a debt also hinges on the age of such debt. (12/17/2019 Trial Tr.
 6   72:7-15). Further, in this case there could be statute of limitations issues.52 (12/17/2019 Trial Tr.
 7   72:22-73:9; see also A.R.S. § 12-548).
 8          Ultimately, the Debtor’s ability to collect on this debt is uncertain.
 9                       iii. Complexity, Expense, Inconvenience, and Delay Attendant to
10                            Continued Litigation

11          Given the numerous issues of fact and law involved, litigation over the Skyline Note and
12   the potential foreclosure of the Skyline Deed of Trust would be extremely time-consuming and
13   costly. Further, because the Debtor asserts that the balance owing on the Skyline Note is more
14   than the value of the collateral securing the Skyline Note, the Debtor has no ability to recoup its
15   attorneys’ fees and costs. However, if these claims were to be litigated, the Debtor would incur
16   the risk of having to pay Cinco’s attorneys’ fees and costs in the event Cinco were to succeed.
17   Moreover, there is no certainty as to the strength of the market for the continued sale of Rancho
18   Soldados Property lots.
19                       iv.   The Interest of Creditors
20          Secured and unsecured creditors would benefit from the proposed settlement given that
21   they would all promptly be paid in full from the settlement proceeds. The only party that could
22   be negatively impacted by this settlement is Mr. Zarifi.
23          Contrary to Mr. Zarifi’s assertions that this compromise is a ploy by Mr. Sheafe to
24   forcibly strip Mr. Zarifi of his interest in Cinco by allowing or enabling the lender who funds
25   the Cinco Settlement to promptly foreclose upon the Rancho Soldados Property, there is no
26   evidence that this is the intended outcome or even a probable outcome of the compromise. Mr.
27
     52
        Debtor’s counsel informed the Court during closing arguments that after the conclusion of evidence,
28   the Debtor had commenced a judicial foreclosure action against Cinco to address statute of limitations
     issues and preserve the Debtor’s § 108 rights. (4/9/2020 Trial Tr. 25:18-26:6).

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc      52
                                 Main Document    Page 52 of 70
 1   Zarifi himself has acknowledged that his belief in this outcome is premised on there being a
 2   private lender funding the Cinco Settlement. (1/16/2020 Trial Tr. 55:19-56:5, 84:20-85:6).
 3   Although Cinco’s Disclosure Statement contemplated that the Cinco settlement would be funded
 4   by two loans, one a commercial bank loan and the other privately funded, there is nothing in
 5   Cinco’s Plan that provides for a private lender, and Mr. Sheafe testified that the proposed lender
 6   is Foothills Bank, a commercial lender. (See DE 588; DE 217 at VII.A.3; 2/6/2020 Trial Tr.
 7   83:2-3, 112:8-14, 180:11-22).
 8          Further, as Mr. Zarifi acknowledged, if there is a foreclosure by any lender on the Rancho
 9   Soldados Property, Mr. Sheafe, who holds a majority ownership interest in Cinco, and who has
10   proposed to personally guarantee this new loan, would lose his majority interest in Cinco, remain
11   personally liable on his personal guarantee, and lose the approximate $6.7 to 6.8 million he has
12   invested in Cinco.53 (1/16/2020 Trial Tr. 85:17-20; see also 2/6/2020 Trial Tr. 83:18-21). There
13   would be no economic advantage for Mr. Sheafe, individually or as manager of Cinco, to cause
14   a lender to foreclose upon the Cinco Soldados Property, and Mr. Sheafe acknowledged as much.
15   (2/6/2020 Trial Tr. 87:16-24).
16          Upon consideration of the foregoing, the majority of the In re A & C Properties factors
17   weigh in favor of the settlement. It is clear that the Cinco organizational documents and the
18   Skyline Loan Documents do not accurately portray the understandings of the parties, and
19   continued litigation between Cinco and Skyline would be complex and uncertain, for both sides.
20   The Cinco settlement, however, only proposes to pay Skyline the principal balance on the
21   Skyline Note, which does not sufficiently account for the possibility that Skyline could prevail
22   in part.54 The proposed settlement is also ambiguous as to whether Mr. Sheafe has agreed to
23   waive his right, if any, to interest under the Sheafe Note or his right to pro rata payment of the
24   Sheafe Note. For these reasons, the Court does not find that the settlement as proposed by Cinco
25   is sufficiently clear or fair and equitable.
26
     53
        Mr. Sheafe testified that of the $6.7 to $6.8 million he has invested in Cinco, he has been repaid
27   approximately $130,000, which amount he received for engineering-related work on the Rancho
     Soldados Property. (2/6/2020 Trial Tr. 88:18-89:6).
28   54
        The Court finds that any damages arising from the dumping claims would be relatively minimal. (See
     also 2/6/2020 Trial Tr. 126:126:10-18).

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc     53
                                 Main Document    Page 53 of 70
 1          It is the Court’s determination that a modification of the settlement, which clarifies the
 2   foregoing and provides for additional consideration from Cinco to Skyline would be required to
 3   find the settlement to be fair and equitable. Such modification would provide Skyline with full
 4   recovery of principal on the Skyline Note and of Mr. Zarifi’s capital contribution, plus additional
 5   consideration, before Mr. Sheafe would be able to recover any payment on the Sheafe Note, or
 6   recover any of his additional contributions to Cinco.
 7          B.     Section 1129(a)(2) – Plan Proponent Compliance With Code
 8          Pursuant to § 1129(a)(2), the Court can only confirm a plan if the plan proponent has
 9   complied with all applicable provisions of the Code. “Some courts have strictly construed
10   § 1129(a)(2) and denied plan confirmation for any violation of the Bankruptcy Code[,]” while
11   “[o]ther courts have taken a more lenient approach.” In re Dunlap Oil Co., Inc., No. BAP AZ-
12   14-1172-JUKID, 2014 WL 6883069, at *11 (B.A.P. 9th Cir. Dec. 5, 2014). A finding that a plan
13   proponent has not acted with bad intent can be a mitigating factor sufficient to overcome
14   violations of the Code for purposes of § 1129(a)(2). See id. at *12.
15          Each side contends that the other side has not complied with all applicable provisions of
16   the Code in violation of § 1129(a)(2).
17          1.     Debtor’s Plan
18          The objectors to the Debtor’s Plan cite to the following as examples of the Debtor’s
19   failure to comply with applicable provisions of the Code: (a) shortly after the Petition Date,
20   without a Court order, the Debtor agreed to release the lien of the Skyline Deed of Trust on three
21   Rancho Soldados Property lots purchased by insider Mr. S. Zarifi and/or his affiliate without
22   payment or a written agreement for repayment; (b) this case was dismissed twice in its early
23   days because the Debtor failed to timely file its master mailing list, schedules, and statements;
24   (c) Mr. Baldwin, as counsel for the Debtor, never disclosed that he represented both the Debtor
25   and Mr. Zarifi individually in a pending state court matter; (d) the Debtor sought and obtained
26   Court approval to sell various properties during the pendency of this case, but did not file reports
27   of sale as required until shortly before the contested confirmation hearing began; (e) the Debtor
28   did not file accurate operating reports and often filed its reports untimely, both of which actions


 Case 4:18-bk-01908-BMW         Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc      54
                                Main Document    Page 54 of 70
 1   were violative of Rule 2015, and the Debtor corrected certain errors only after they were raised
 2   by Cinco; (f) without Court approval, the Debtor paid its outstanding tax claims with funds from
 3   an unauthorized loan from Mr. S. Zarifi and/or his affiliate; and (g) without Court approval, the
 4   Debtor paid a portion of Mr. Zarifi’s home mortgage payment. (DE 584 at 29-31).
 5          While the objections have accurately described the deficiencies in Skyline’s conduct
 6   during the course of this case, most of the described deficiencies have been corrected. Given
 7   this, the deficiencies do not alone warrant a determination that the Debtor’s Plan is not
 8   confirmable, but are relevant, and will be considered with respect to other requirements for
 9   confirmation.
10          The Court finds that the Debtor’s Plan satisfies the requirements of § 1129(a)(2).
11          2.       Cinco’s Plan
12          The Debtor asserts that Cinco’s Plan violates the Code because the proposed settlements
13   are not fair and reasonable, and Cinco does not have standing to settle such claims. (DE 583 at
14   25-27).55
15          The Court has determined that Cinco does have standing to settle claims through a plan,56
16   and the Court has found all of the settlements except the settlement of the Cinco claims to be
17   fair and reasonable. Because these arguments have previously been addressed under the
18   § 1129(a)(1) analysis, no further discussion is necessary here. Further, § 1129(a)(2) requires
19   only that a plan proponent comply with the Code, not that the plan comply with the Code. There
20   is no evidence that Cinco has not complied with the Code.
21          The Court therefore finds that Cinco’s Plan satisfies § 1129(a)(2) of the Code.
22          C.       Section 1129(a)(3) – Good Faith
23          Section 1129(a)(3) requires that a plan be “proposed in good faith and not by any means
24   forbidden by law.” 11 U.S.C. § 1129(a)(3). Under Ninth Circuit case law, a court need only look
25
26
     55
        A § 1129(a)(2) objection was also raised by the Rallis Creditor Group on the basis that Cinco’s
     Disclosure Statement did not provide it with adequate information about the funding source for Cinco’s
27   Plan. However, Mr. Sheafe provided additional information about the proposed funding source for
     Cinco’s Plan during the contested confirmation hearing, and the Rallis Creditor Group’s feasibility-
28   related objections will be addressed in the Court’s § 1129(a)(11) analysis below.
     56
        See supra section IV.A.1.

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc      55
                                 Main Document    Page 55 of 70
 1   to the circumstances surrounding the proposal of the plan for purposes of § 1129(a)(3). Garvin
 2   v. Cook Investments NW, SPNWY, LLC, 922 F.3d 1031, 1035 (9th Cir. 2019). Courts need not
 3   look further, to the terms of the plan itself. Id.
 4          1.      Debtor’s Plan
 5          The objectors to the Debtor’s Plan argue that the plan has not been proposed in good faith
 6   as is required by § 1129(a)(3) because, among other things: (1) the Debtor’s Plan disregards Mr.
 7   Parri’s Charging Order in an attempt to avoid the order; and (2) the Debtor’s post-petition
 8   actions, including the filing of inaccurate operating reports, the entering into of out-of-the-
 9   ordinary-course business transactions and loans without Court approval, the holding of estate
10   funds in non-DIP accounts, and the paying of pre-petition taxes without Court approval,
11   demonstrate a lack of good faith.
12          As an initial note, Mr. Parri’s claim is being treated in the non-insider general unsecured
13   class in the Debtor’s Plan. Further, although the Debtor has not been a model debtor-in-
14   possession, the Court does not find that the Debtor proposed the Debtor’s Plan in bad faith or
15   by any means forbidden by law.
16          Thus, the Court finds that the Debtor’s Plan satisfies § 1129(a)(3).
17          2.      Cinco’s Plan
18          The objectors to Cinco’s Plan argue that Cinco’s Plan is a bad faith attempt by one of the
19   estate’s largest debtors to take advantage of Skyline’s unrelated financial difficulties in order to
20   obtain a substantial discount on the debt it owes to the estate through an unfair, forced settlement,
21   which result would be inconsistent with the objectives and purposes of the Code.
22          Under Ninth Circuit case law, the Court is not required to evaluate the terms of a plan for
23   purposes of § 1129(a)(3), and there is no evidence before the Court that Cinco has proposed its
24   plan in bad faith.
25          Further, even if the Court were to look to the terms of Cinco’s Plan, Cinco’s Plan is a
26   full-payment plan under which all but one of the many disputed, contingent, and/or unliquidated
27   claims would be settled, all creditors holding allowed claims would be paid in full shortly after
28   the Distribution Date from settlement funds that would be remitted to the Disbursing Agent to


 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc      56
                                 Main Document    Page 56 of 70
 1   distribute through the plan, the Debtor would retain all of its assets other than its interest in the
 2   Skyline Note, and Mr. Zarifi would remain the manager of the Debtor, retain his 100%
 3   ownership interest in the Debtor, and retain his ownership interest in Cinco.
 4          “The Ninth Circuit is firmly committed to the rule that the law favors and encourages
 5   compromise settlements” given that “[s]ettlement agreements conserve judicial time and limit
 6   expensive litigation. Ahern v. Cent. Pac. Freight Lines, 846 F.2d 47, 48 (9th Cir. 1988) (internal
 7   quotations omitted).
 8          Further, the Debtor’s argument that by paying Skyline less on the Skyline Note, Mr.
 9   Sheafe would benefit by being able to distribute more to himself from Cinco is not convincing
10   given that Mr. Zarifi is likewise a member of Cinco and would be entitled to any distributions
11   made to members.
12          Based upon the foregoing, the Court does not find that Cinco has proposed any of the
13   settlements in its plan in bad faith, for an improper purpose, or by any means forbidden by law.
14   The Court therefore finds that Cinco’s Plan satisfies § 1129(a)(3).
15          D.     Section 1129(a)(5) – Continued Management of Debtor
16          Section 1129(a)(5) of the Code requires that a plan disclose the identity, compensation
17   to, and affiliations of any individual who will serve as an officer, director, or voting trustee,
18   including whether such individual is an insider, and requires that such appointment be consistent
19   with the interests of creditors, equity security holders, and public policy. 11 U.S.C. § 1129(a)(5).
20          “A [c]hapter 11 plan may not be confirmed if the continuation in management of the
21   persons proposed to serve as officers or managers of [the] debtor is not in the interests of
22   creditors and public policy.” In re Bashas’ Inc., 437 B.R. 874, 912 (Bankr. D. Ariz. 2010); see
23   also 11 U.S.C. § 1129(a)(5)(A)(ii). “[C]ontinued service by prior management may be
24   inconsistent with the interests of creditors and public policy if it directly or indirectly perpetuates
25   incompetence, lack of discretion, inexperience or affiliations with groups inimical to the best
26   interests of the debtor.” In re Bashas’ Inc., 437 B.R. at 912.
27          1.     Debtor Plan
28          The objectors to the Debtor’s Plan argue that the plan’s proposal to have Mr. Zarifi


 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49               Desc      57
                                 Main Document    Page 57 of 70
 1   continue to manage the Debtor is not in the best interests of creditors or public policy, and
 2   therefore violates § 1129(a)(5). These objectors argue that Mr. Zarifi should not be permitted to
 3   manage the Debtor post-confirmation because Mr. Zarifi: (a) ignores the law by, among other
 4   things, not paying judgments and sanctions, committing assault, and engaging in illegal
 5   contracting; (b) ignores the Code and Rules as discussed above; (c) breaches promises and does
 6   not keep his word; (d) takes actions that further irrational grievances; (e) makes false,
 7   unsupported payment demands; and (f) did not testify honestly before this Court.
 8          Under the Debtor’s Plan, Mr. Linscott would serve as the Disbursing Agent. (TE 21 at
 9   § 1.21; see also DE 416 at § C). However, Mr. Zarifi would, among other things: (1) continue
10   to manage the Debtor; (2) decide what funds are paid to the Disbursing Agent for distribution
11   to creditors; (3) decide whether to buy, sell, or refinance property to fund the payment of claims;
12   and (4) decide how to prosecute all pending and future litigation to which the Debtor is a party,
13   including how claims litigation would be prosecuted and how litigation with Cinco would
14   proceed. (See TE 21 at §§ 1.21, 4.1, 5.2; 12/17/2019 Trial Tr. 34:13-36:5, 37:21-39:25;
15   12/18/2019 Trial Tr. 63:3-18).57
16          Although some creditors testified as to their belief that Mr. Zarifi is trustworthy and
17   competent, other creditors testified that based upon their personal experiences, Mr. Zarifi is not
18   trustworthy, is unreasonable, and cannot be trusted to carry out the terms of the Debtor Plan.
19   (Compare DE 418; 12/17/2019 Trial Tr. 100:4-12 with DE 424 at ¶¶ 32-33; DE 426 at ¶ 38; DE
20   429 at ¶¶ 14, 15, 32; 2/6/2020 Trial Tr. 63:15-16, 82:4-5).
21          During the course of this case, under Mr. Zarifi’s management, as aided by a number of
22   Court-appointed professionals, the Debtor has paid down approximately $2.3 million of its
23   secured debt and has accumulated net proceeds from sales of real property. (See DE 420 at ¶ 45;
24   DE 255; DE 264; DE 280; DE 432 at ¶ 6; DE 573).
25          However, in his capacity as manager and the responsible party of the Debtor:
26
27
28   57
       Although the Debtor highlights that under its plan the Court could add to the Disbursing Agent’s rights,
     powers, and authority, none of the concerns raised by the objections are dealt with in the Debtor’s Plan.

 Case 4:18-bk-01908-BMW           Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                Desc      58
                                  Main Document    Page 58 of 70
 1          • Mr. Zarifi authorized the Debtor to engage in a number of unauthorized post-petition
 2              transactions. (12/17/2019 Trial Tr. 47:24-48:24, 49:14-20, 50:14-52:4; DE 278; DE
 3              306; see TE 83).
 4          • Mr. Zarifi, on behalf of Skyline, on numerous occasions throughout this case sought
 5              and obtained Court approval for the sale of certain real property. (TE 65 at 4). At least
 6              five lot sales closed, and creditors were paid; however, no reports of sale were filed,
 7              as required by Rule 6004(f)(1), until shortly before the start of the confirmation
 8              hearing. (See TE 20).
 9          • Mr. Zarifi paid a portion of his home mortgage in May 2019 using Skyline funds. (TE
10              180; 1/16/2020 Trial Tr. 50). The operating report characterizes the transaction as an
11              advance, but no Court approval was obtained. (See 12/17/2019 Trial Tr. 50:2-51:10).
12          • Mr. Zarifi prepared, signed, and filed numerous inaccurate and untimely operating
13              reports. (See 12/17/2019 Trial Tr. 41:8-46:19; see also DE 100; DE 101; DE 128; DE
14              129; DE 188; DE 190; DE 191; DE 250; DE 251; TE 65; DE 308; DE 346; DE 347).58
15          • Pre-petition, Mr. Zarifi pledged property owned by a relative as collateral in order to
16              borrow money on behalf of the Debtor. (12/18/2019 Trial Tr. 87:9-21).
17          • Mr. Zarifi underreported or did not report disbursements, which underreporting and
18              non-reporting caused errors in the calculation of the fees owing to the U.S. Trustee.
19              (12/17/2019 Trial Tr. 55:16-56:4).59
20          • Mr. Zarifi has allowed his brother to live rent-free in a piece of real property owned
21              by the Debtor because Mr. Zarifi believes he owes a personal obligation to his brother.
22              (12/18/2019 Trial Tr. 77:14-78:25).
23          • Contrary to his testimony during the confirmation trial, Mr. Zarifi authorized
24              Skyline’s counsel to commence a judicial foreclosure action in state court on or about
25              February 27, 2020. (Compare 1/16/2020 Trial Tr. at 58, 111 with 4/9/2020 25:18-19).
26
     58
        The monthly operating reports that were originally prepared by Mr. Zarifi were subsequently amended
27   by Mr. Linscott, who testified that the monthly operating reports were accurate as amended. (12/17/2019
     Trial Tr. 80:5-80:7, 81:20-22).
28   59
        This calculation has since been corrected, and Mr. Linscott testified that to his knowledge, U.S. Trustee
     fees were current as of December 17, 2019. (12/17/2019 Trial Tr. 79:23-25, 81:16-82:2).

 Case 4:18-bk-01908-BMW           Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                  Desc      59
                                  Main Document    Page 59 of 70
 1             Many of Mr. Zarifi’s managerial missteps were only corrected after they were brought to
 2   his, or the Court’s, attention by opposing parties in this case.
 3             Under the Debtor’s Plan, Mr. Zarifi remains Skyline’s manager, and sole decision-maker.
 4   Post-confirmation reporting is not as detailed and is only required on a quarterly basis. Given
 5   Mr. Zarifi’s conduct during the course of this case, the Court is not confident that the reporting
 6   to creditors would be sufficiently detailed, accurate, or timely. Mr. Zarifi’s testimony regarding
 7   the Cinco litigation and the other disputed claims also raises concerns that Mr. Zarifi would
 8   continue to litigate disputed claims no matter the cost, no matter the delay, even if such litigation
 9   is not in the financial interest of the Debtor or its creditors. (See 1/16/2020 Trial Tr. 53:1-54:5).
10             Further, although Mr. Linscott is the proposed Disbursing Agent, his role under the
11   Debtor’s Plan, as proposed, is very limited. He would have no control over the Debtor’s
12   accounts, would not decide what properties are to be sold or refinanced in order to pay claims,
13   would not decide how claims litigation or the Cinco litigation would be prosecuted, would not
14   have any settlement authority regarding claims litigation or the Cinco litigation, and would not
15   have any control over the cost of such litigation. It could take years and be extremely costly to
16   resolve the disputed claims and Cinco litigation. As the Debtor’s counsel acknowledged during
17   closing arguments, no budget had been proposed for the cost of continuing litigation.60
18             Based upon the totality of the evidence presented, the Court finds that Mr. Zarifi’s
19   continued management of the Debtor while pre-petition claims remain unresolved and unpaid,
20   is not in the best interest of creditors or public policy. Cinco’s § 1129(a)(5) objection is therefore
21   sustained.
22             As noted above, the Debtor has recognized that it may be necessary to give the Disbursing
23   Agent additional authority under its plan. In that regard, in order to satisfy the requirements of
24   § 1129(a)(5), the Debtor’s Plan would need to be amended to provide the Disbursing Agent with
25   sufficient decision-making authority to address the concerns raised above.
26             2.     Cinco Plan
27            Although the Debtor has not raised a § 1129(a)(5) objection to Cinco’s Plan, the Court
28
     60
          Mr. Pack estimated a budget of $60,000-70,000, as pure speculation.

 Case 4:18-bk-01908-BMW            Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49            Desc      60
                                   Main Document    Page 60 of 70
 1   will address the § 1129(a)(5) requirement as it pertains to Cinco’s Plan given Cinco’s recent
 2   plan modification.
 3          The Court notes that Cinco modified its plan to provide that Mr. Linscott would serve as
 4   the proposed Disbursing Agent, rather than Mr. Sheafe, and would receive the settlement funds
 5   from Cinco, have access to the funds in the DIP account for payment of claims, and be authorized
 6   to pay all claims. Mr. Zarifi would retain his interest in Skyline, which would retain all assets
 7   after the payment of claims.
 8          However, the following provisions of Cinco’s Plan, as modified, appear to be inconsistent
 9   with the foregoing:
10          • § IV.D. – This section provides that Mr. Sheafe and Mr. Zarifi would agree on causes
11             of action that would not be deemed released.
12          • § IV.F. – This section provides that post-Effective Date, only the reorganized Debtor
13             and Cinco would have the authority to resolve claims.
14          • § IV.J. – This section provides that Mr. Sheafe or officers of the reorganized Debtor
15             would be authorized to take any actions necessary to effectuate Cinco’s Plan.
16          • § V.E. – This section provides that Cinco or the reorganized Debtor would be able to
17             move the Court for an order estimating any disputed claim.
18          • § V.F. – This section would give authority to the reorganized Debtor and Cinco with
19             respect to claims bar date issues.
20          • § VI.B. – This section would give claim settlement authority to the reorganized
21             Debtor and Cinco.
22          • § VI.C. – This section would grant the reorganized Debtor authority with respect to
23             setoffs.
24          • § VI.D. – This section only provides exculpation and limitation of liability to the
25             reorganized Debtor and Cinco.
26          • § VIII.A.16 – This section provides that after the Effective Date only the reorganized
27             Debtor would have authority to object to claims and interests.
28          • § VIII.A.22 – This section provides for distributions on the Effective Date by the


 Case 4:18-bk-01908-BMW        Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49            Desc     61
                               Main Document    Page 61 of 70
 1               reorganized Debtor.
 2          It appears to the Court that these sections require modification to address the role of the
 3   Disbursing Agent under Cinco’s Plan. If clarification is provided to address the inconsistencies
 4   raised above, then it would be the determination of the Court that Cinco’s Plan would comply
 5   with § 1129(a)(5).
 6          E.      Section 1129(a)(7)(A) – Best Interest of Creditors Test
 7          The Debtor argues that Cinco’s Plan fails to satisfy the best interest of creditors test set
 8   forth in § 1129(a)(7)(A), which requires that each holder of a claim or interest in an impaired
 9   class either accept the plan or receive or retain under the plan at least as much as it would receive
10   in a chapter 7 liquidation. 11 U.S.C. § 1129(a)(7)(A); In re Bashas’ Inc., 437 B.R. at 914.
11          Cinco’s Plan proposes to leave Mr. Zarifi’s equity interest unimpaired. The Debtor argues
12   that contrary to Cinco’s assertion, Mr. Zarifi’s equity interest is in fact impaired because Cinco’s
13   Plan proposes to strip Mr. Zarifi of any right to determine whether and on what terms the Debtor
14   will settle its claims. Further, the Debtor argues that Mr. Zarifi would receive substantially less
15   under Cinco’s Plan than he would under a hypothetical chapter 7 liquidation because there is no
16   evidence that a chapter 7 trustee would agree to the proposed settlements in Cinco’s Plan, which
17   settlements the Debtor believes are unreasonable.
18          In order to determine whether a plan satisfies § 1129(a)(7), a court must determine what
19   creditors and interest holders would receive under a hypothetical chapter 7 liquidation, and
20   compare that hypothetical liquidation return with what creditors and interest holders would
21   receive under the proposed plan. In re Tenderloin Health, 849 F.3d 1231, 1237 (9th Cir. 2017).
22          “[A] hypothetical liquidation entails a considerable degree of speculation about a
23   situation that will not occur unless the case is actually converted to chapter 7.” In re Sierra-Cal,
24   210 B.R. 168, 172 (Bankr. E.D. Cal. 1997). Such an analysis “requires estimation of disputed
25   and contingent claims and of chapter 7 administration expenses[,]” and typically “contemplates
26   valuation according to the depressed prices that one typically receives in distress sales.” Id.
27   Given the speculative nature of a § 1129(a)(7) analysis, “[i]n computing the
28   hypothetical chapter 7 liquidation, the court is entitled to view the entire record of the case and


 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49             Desc      62
                                 Main Document    Page 62 of 70
 1   to engage in rational speculation about what would occur in a chapter 7 liquidation.” Id. at 174.
 2          As an initial note, Mr. Zarifi did not cast a ballot accepting or rejecting either plan, and
 3   Mr. Zarifi has not objected to Cinco’s Plan.61 Apparently Skyline is raising this objection on Mr.
 4   Zarifi’s behalf, which supports the Court’s determination that there is no distinction between
 5   Mr. Zarifi and Skyline.
 6          A class of interests is unimpaired if, “with respect to each . . . interest of such class, the
 7   plan leaves unaltered the legal, equitable, and contractual rights to which such . . . interest entitles
 8   the holder of such . . . interest[.]” 11 U.S.C. § 1124(1).
 9          Under Cinco’s Plan, Mr. Zarifi would remain manager of the Debtor and retain all of his
10   rights under the Debtor’s organizational documents. Further, as set forth above, this Court has
11   determined that Mr. Zarifi should not be in charge of decisions regarding implementation of the
12   plan, or litigation / settlement of claims.
13          Even if Mr. Zarifi’s equity interest is impaired under Cinco’s Plan, Mr. Zarifi would
14   receive or retain under Cinco’s Plan at least as much as he would receive in a chapter 7
15   liquidation. The Debtor inaccurately argues that the value of the Skyline Loan is in excess of
16   $8 million. In fact, the liquidation value of such asset is no more than $5 million, and is likely
17   less. (See DE 404 at ¶ 4, Ex. B; TE 16). Further, Skyline ignores the provision in the First
18   Amendment, which provides that the Sheafe Note is entitled to parity with the Skyline Note in
19   payment and term. Additionally, even though the Court has found that the amount that Cinco
20   proposes in order to settle its claims is insufficient for purposes of the Court’s § 1129(a)(1)
21   analysis, a chapter 7 liquidation in this case could involve substantial chapter 7 trustee fees and
22   administrative expenses, which would further reduce the value of Mr. Zarifi’s interest.
23          Based upon the foregoing, the Court finds that Cinco’s Plan satisfies the requirements of
24   § 1129(a)(7).
25          F.       Section 1129(a)(11) – Feasibility
26          Objectors to Cinco’s Plan argue that Cinco’s Plan does not satisfy the feasibility
27
     61
        The Court will note that Mr. Zarifi has been represented by independent counsel during these
28   proceedings and filed an objection to Cinco’s initial disclosure statement, but did not file an objection to
     Cinco’s Plan. (See DE 192).

 Case 4:18-bk-01908-BMW           Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                  Desc      63
                                  Main Document    Page 63 of 70
 1   requirements set forth in § 1129(a)(11) because Cinco has not demonstrated that it has the
 2   available funds to implement Cinco’s Plan.
 3          Section 1129(a)(11) requires that a plan be feasible in order to be confirmed. A plan is
 4   feasible if confirmation “is not likely to be followed by the liquidation, or the need for further
 5   financial reorganization, of the debtor or any successor to the debtor under the plan, unless such
 6   liquidation or reorganization is proposed in the plan.” 11 U.S.C. § 1129(a)(11). “The purpose of
 7   section 1129(a)(11) is to prevent confirmation of visionary schemes which promise creditors
 8   and equity security holders more under a proposed plan than the [plan proponent] can possibly
 9   attain after confirmation.” Matter of Pizza of Hawaii, Inc., 761 F.2d 1374, 1382 (9th Cir. 1985)
10   (quoting 5 Collier on Bankruptcy ¶ 1129.02[11] at 1129-34 (15th ed. 1984)).
11          A plan is feasible if it “offers a reasonable prospect of success and is workable.” In re
12   Patrician St. Joseph Partners Ltd. P’ship, 169 B.R. 669, 674 (D. Ariz. 1994). “The Code does
13   not require the [plan proponent] to prove that success is inevitable or assured, and a relatively
14   low threshold of proof will satisfy § 1129(a)(11) so long as adequate evidence supports a finding
15   of feasibility.” Wells Fargo Bank v. Loop 76, LLC (In re Loop 76, LLC), 465 B.R. 525, 544
16   (B.A.P. 9th Cir. 2012), aff’d, 578 F. App’x 644 (9th Cir. 2014).
17          While “[t]he mere potential for failure of the plan is insufficient to disprove feasibility[,]”
18   In re Patrician St. Joseph Partners Ltd. P’ship, 169 B.R. at 674, the plan proponent must present
19   “ample evidence to demonstrate that the [p]lan has a reasonable probability of success.” In re
20   Acequia, Inc., 787 F.2d 1352, 1364 (9th Cir. 1986).
21          Courts consider the following factors when evaluating the feasibility of a plan:
22                 (1) the adequacy of the capital structure; (2) the earning power of
                   the business; (3) economic conditions; (4) the ability of
23                 management; (5) the probability of the continuation of the same
                   management; and (6) any other related matters which determine the
24                 prospects of a sufficiently successful operation to enable
                   performance of the provisions of the plan.
25
26   In re Bashas’ Inc., 437 B.R. at 915 (citing In re Wiersma, 324 B.R. 92, 113 (B.A.P. 9th Cir.
27   2005), aff’d in part and rev’d in part on other grounds, 483 F.3d 933 (9th Cir. 2007)).
28          Cinco proposes to fund its plan using the proceeds from the Cinco settlement, which


 Case 4:18-bk-01908-BMW         Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49               Desc      64
                                Main Document    Page 64 of 70
 1   proceeds Cinco proposes to tender in one lump sum. In order to make the settlement payment,
 2   Mr. Sheafe testified that Cinco had arranged to obtain a loan secured by the Cinco Soldados

 3   Property, and guaranteed by Mr. Sheafe. (2/6/2020 Trial Tr. 82:22-83:6, 83:18-84:9, 112:8-14,
     113:1-12). Mr. Sheafe testified that funding of the loan could occur within thirty (30) days of
 4
     plan confirmation. (2/6/2020 Trial Tr. 84:4-9). Cinco’s counsel confirmed this during closing
 5
     arguments. (4/9/2020 Trial Tr. 69:20-70:9).
 6
               Although no written commitment or other supporting documentation was introduced into
 7
     evidence, the Court finds Mr. Sheafe to be credible, and the Court finds Mr. Sheafe’s testimony
 8
     sufficient to satisfy Cinco’s relatively low burden of proving that its plan is feasible.
 9             It is the determination of the Court that Cinco’s Plan meets the requirements of
10   § 1129(a)(11), so long as the Effective Date occurs within thirty (30) days of entry of a final
11   order of confirmation.
12             G.      Section 1129(b)
13             Each side argues that the other’s plan does not satisfy § 1129(b), which provides that if
14   all applicable requirements of § 1129(a) are met, with the exception of § 1129(a)(8),62 the Court
15   can confirm a plan so long as it does not discriminate unfairly and is fair and equitable with
16   respect to impaired classes that have not accepted the plan.
17             1.      Debtor’s Plan
18             The non-insider general unsecured creditor classes are impaired under the Debtor’s Plan
19   and have voted to reject the Debtor’s Plan. Therefore, the Debtor’s Plan must satisfy the
20   provisions of § 1129(b) by: (a) treating the non-insider general unsecured classes fairly and
21   equitably; and (b) not discriminating unfairly against the non-insider general unsecured classes.
22   See In re Ambanc La Mesa Ltd. P’ship, 115 F.3d at 653.
23                     a.      Fair & Equitable Requirement
24             The objectors to the Debtor’s Plan argue that the Debtor’s Plan is not fair and equitable
25   because it provides for the improper subordination of non-insider general unsecured claims and
26   ignores the requirement that Mr. Zarifi may not retain his ownership interest absent full payment
27   of claims with interest or a sufficient new value contribution. The objectors also argue that the
28
     62
          In this case, neither plan satisfies § 1129(a)(8).

 Case 4:18-bk-01908-BMW               Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49           Desc   65
                                      Main Document    Page 65 of 70
 1   Debtor’s Plan unfairly discriminates by subordinating the unsecured claims to secured claims,
 2   secured by non-income producing properties.
 3          Pursuant to § 1129(b)(2)(B), a plan is fair and equitable with respect to a class of
 4   unsecured claims if:
 5                    (i)   the plan provides that each holder of a claim of such class
 6                          receive or retain on account of such claim property of a value,
                            as of the effective date of the plan, equal to the allowed
 7                          amount of such claim; or
 8                    (ii) the holder of any claim or interest that is junior to the claims
                           of such class will not receive or retain under the plan on
 9
                           account of such junior claim or interest any property . . . .
10          The Debtor’s Plan provides that Mr. Zarifi would retain his equity interest in the Debtor
11   and makes no provision for a new value contribution. Holders of non-insider general unsecured
12   claims must therefore be paid the full present value of their claims. In re Ambanc La Mesa Ltd.
13   P’ship, 115 F.3d at 654.
14          For purposes of § 1129(b)(2)(B)(i), “[d]eferred cash payments to an impaired class must
15   be valued as of the effective date of the plan . . . .” In re Dunlap Oil Co., Inc., 2014 WL 6883069,
16   at *19. Accordingly, impaired unsecured claims receiving deferred cash payments under a plan
17   proposing to satisfy § 1129(b)(2)(B)(i) are entitled to interest on their claims. In re Ambanc La
18   Mesa Ltd. P’ship, 115 F.3d at 654.
19          Given that the Debtor’s Plan is proposing to pay allowed non-insider general unsecured
20   claims in full in deferred cash payments over 36 months with interest to accrue at the Plan Rate63
21   from the Petition Date, the Debtor’s proposed treatment of these claims satisfies
22   § 1129(b)(2)(B)(i).
23                  b.      No Unfair Discrimination Requirement
24          The objectors to the Debtor’s Plan further argue that the Debtor’s Plan discriminates
25
26
     63
       Under the Debtor’s Plan, the “Plan Rate” means “an annual rate of interest equal to the weekly
27   average 1-year constant maturity Treasury yield, as published by the Board of Governors of the Federal
     Reserve System, for the calendar week preceding the Effective Date, or such other rate of interest as the
28   Bankruptcy Court determines to be necessary to satisfy any requirements for confirmation.” (TE 21 at
     § 1.34). No evidence was presented to controvert the sufficiency of the Plan Rate.

 Case 4:18-bk-01908-BMW          Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49                Desc      66
                                 Main Document    Page 66 of 70
 1   unfairly against the non-insider general unsecured class by imposing undue risk in terms of
 2   payment delays.
 3             The Debtor proposes to begin making payments to the non-insider general unsecured
 4   class upon the earlier of the time all claims of a higher priority have been paid in full or one year
 5   after the Effective Date. However, to the extent any underlying non-insider general unsecured
 6   claims remain unliquidated, contingent, and/or disputed one year after the Effective Date, no
 7   payments on behalf of such claims would commence until such claims became allowed. Under
 8   the Debtor’s Plan, all unliquidated, contingent, and/or disputed non-insider general unsecured
 9   claims would be allowed or disallowed through a claims litigation process controlled by Mr.
10   Zarifi.
11             Insider general unsecured creditors, on the other hand, would be paid in full no later than
12   five years after the Effective Date. Given the possibility of and delay attendant to ongoing
13   litigation, it is possible that under the Debtor’s Plan, insider general unsecured claims would be
14   paid prior to non-insider general unsecured claims.
15             Although there is a disputed claims reserve proposed in the Debtor’s Plan, which the
16   Debtor purports would protect non-insider general unsecured creditors holding claims subject
17   to ongoing litigation, there is no requirement that this reserve be funded. (12/17/2019 Trial Tr.
18   40:1-23).
19             Mr. Linscott testified that, as Disbursing Agent, he would not likely fund the disputed
20   claims reserve until all prior classes of creditors had been paid in full, and that he had not
21   calculated how much he would reserve. (12/17/2019 Trial Tr. 76:21-77:14, 89:2-13, 91:7-20).
22   Mr. Linscott further testified that he would fund the disputed claims reserve using funds from
23   asset sales and/or monies loaned by Will Power. The Debtor’s Plan, however, does not provide
24   Mr. Linscott with any authority to sell assets, require the sale of assets to fund the reserve, or
25   provide Mr. Linscott with any authority to compel Will Power to fund a loan to the Debtor.
26   (12/17/2019 Trial Tr. 88:10-25).
27             Ultimately, the Debtor’s Plan does not sufficiently protect non-insider general unsecured
28   creditors from a potential dissipation of assets during the post-confirmation, pre-payment period,


 Case 4:18-bk-01908-BMW            Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49            Desc     67
                                   Main Document    Page 67 of 70
 1   and as such, unfairly discriminates against non-insider general unsecured creditors.
 2             Based upon the foregoing, the Debtor’s Plan fails to satisfy § 1129(b).
 3             2.     Cinco’s Plan
 4                    a.     Fair & Equitable Requirement
 5             The Debtor argues that Cinco’s proposed treatment of Mr. Zarifi’s equity interest is not
 6   fair or equitable on the basis that Cinco’s Plan proposes to strip Mr. Zarifi of millions of dollars
 7   of equity by involuntarily subjecting the Debtor to “windfall settlements,” and because Cinco’s
 8   Plan proposes to unjustly enrich Mr. Sheafe at the Debtor’s and Mr. Zarifi’s expense.
 9             A plan is fair and equitable with respect to a class of interests if:
10
                        (i) the plan provides that each holder of an interest of such class
11                      receive or retain on account of such interest property of a value, as
                        of the effective date of the plan, equal to the greatest of the allowed
12                      amount of any fixed liquidation preference to which such holder is
13                      entitled, any fixed redemption price to which such holder is
                        entitled, or the value of such interest; or
14
                        (ii) the holder of any interest that is junior to the interests of such
15
                        class will not receive or retain under the plan on account of such
16                      junior interest any property.
17   11 U.S.C. § 1129(b)(2)(C).
18             As an initial matter, Mr. Zarifi has not personally filed an objection to Cinco’s Plan, and

19   the Debtor has not established that it has standing to assert this objection on his behalf.64

20             Further, § 1129(b)’s requirement that a plan be fair and equitable does not apply to

21   unimpaired classes. Under the Cinco Plan Mr. Zarifi would retain his 100% ownership interest

22   in the Debtor, remain the manager of the Debtor, and retain all of his rights under the Debtor’s

23   organizational documents. His equity interest would be unimpaired under Cinco’s Plan.

24             Even if Mr. Zarifi’s equity interest is impaired under Cinco’s Plan, Cinco’s proposed

25   treatment of Mr. Zarifi’s equity interest is fair and equitable given that there are no junior equity

26   security holders who would receive or retain anything under Cinco’s Plan. Cinco’s Plan

27   therefore satisfies § 1129(b)(2)(C)(ii).

28
     64
          See supra n. 61.

 Case 4:18-bk-01908-BMW            Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49               Desc   68
                                   Main Document    Page 68 of 70
 1                 b.      No Unfair Discrimination Requirement
 2          The Debtor and Mr. S. Zarifi also argue that Cinco’s Plan unfairly discriminates against
 3   Mr. Zarifi. However, as noted above, Mr. Zarifi did not object to Cinco’s Plan. Further, neither
 4   Mr. S. Zarifi, nor the Debtor, has established standing to raise this objection.
 5          Additionally, “the concept of unfair discrimination applies to plans in which claims or
 6   interests have been subordinated.” In re Acequia, Inc., 787 F.2d at 1364. The requirement that a
 7   plan not unfairly discriminate against a class of interests requires that the plan “allocate value to
 8   the class in a manner consistent with the treatment afforded to other classes with similar legal
 9   claims against the debtor.” Id. (quoting Collier on Bankruptcy ¶ 1129.03, at 1129-50 (15th ed.
10   1979)). In this case, there are no other similarly situated classes of interests, or any classes
11   subordinate to Mr. Zarifi’s equity interest. Thus, there is no unfair discrimination within the
12   meaning of § 1129(b).
13          Based upon the foregoing, it is the determination of the Court that Cinco’s Plan satisfies
14   § 1129(b).
15          H.     Section 1129(c)
16           Given that the Court has determined that neither plan is confirmable, the Court need not
17   engage in a § 1129(c) analysis at this time.
18   V.     Conclusion
19          Based on the foregoing analysis of all outstanding factual and legal issues, and based on
20   the totality of the evidence presented in this case, the Court finds and concludes that: (1) the
21   Debtor has failed to meet its burden of establishing that the Debtor’s Plan satisfies the provisions
22   of §§ 1129(a)(5) and (b); and (2) Cinco has failed to meet its burden of establishing that Cinco’s
23   Plan satisfies the provisions of §§ 1129(a)(1), and (a)(5).
24          Wherefore, based upon the foregoing and for good cause shown;
25          IT IS HEREBY ORDERED that the objections to the Debtor’s Plan are sustained in
26   part and overruled in part.
27          IT IS FURTHER ORDERED that the objections to Cinco’s Plan are sustained in part
28   and overruled in part.


 Case 4:18-bk-01908-BMW            Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49           Desc      69
                                   Main Document    Page 69 of 70
 1          IT IS FURTHER ORDERED that confirmation of the Debtor’s Plan is denied.
 2          IT IS FURTHER ORDERED that confirmation of Cinco’s Plan is denied.
 3          IT IS FURTHER ORDERED that the Debtor and Cinco are each granted thirty (30)
 4   days from the entry of this order to file amended plans to rectify the deficiencies discussed in
 5   this ruling. If neither party timely files an amended plan, the Court will consider dismissal or
 6   conversion of this case.
 7          DATED AND SIGNED ABOVE.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


 Case 4:18-bk-01908-BMW         Doc 620 Filed 06/10/20 Entered 06/10/20 14:26:49          Desc     70
                                Main Document    Page 70 of 70
